Exhibit 10.1

 

EXECUTION VERSION

 

--------------------------------------------------------------------------------

 

$170,000,000

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

among

 

EDUCATE OPERATING COMPANY, LLC,

as Borrower,

 

The Several Lenders from Time to Time Parties Hereto,

 

MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business Financial Services
Inc.,

as Documentation Agent,

 

and

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

Dated as of April 28, 2005

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC., as Lead Arranger and Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1.

  

DEFINITIONS

   1

1.1

  

Defined Terms

   1

1.2

  

Other Definitional Provisions

   23

SECTION 2.

  

AMOUNT AND TERMS OF COMMITMENTS

   24

2.1

  

Term Commitments

   24

2.2

  

Procedure for Term Loan Borrowing

   24

2.3

  

Repayment of Term Loans

   24

2.4

  

Revolving Commitments

   25

2.5

  

Procedure for Revolving Loan Borrowing

   26

2.6

  

Commitment Fees, etc.

   26

2.7

  

Termination or Reduction of Revolving Commitments

   26

2.8

  

Optional Prepayments

   26

2.9

  

Mandatory Prepayments and Commitment Reductions

   27

2.10

  

Conversion and Continuation Options

   28

2.11

  

Limitations on Eurodollar Tranches

   29

2.12

  

Interest Rates and Payment Dates

   29

2.13

  

Computation of Interest and Fees

   29

2.14

  

Inability to Determine Interest Rate

   30

2.15

  

Pro Rata Treatment and Payments

   30

2.16

  

Requirements of Law

   31

2.17

  

Taxes

   32

2.18

  

Indemnity

   34

2.19

  

Change of Lending Office

   34

2.20

  

Replacement of Lenders

   34

SECTION 3.

  

LETTERS OF CREDIT

   35

3.1

  

L/C Commitment

   35

3.2

  

Procedure for Issuance of Letter of Credit

   35

3.3

  

Fees and Other Charges

   36

3.4

  

L/C Participations

   36

3.5

  

Reimbursement Obligation of the Borrower

   37

3.6

  

Obligations Absolute

   37

3.7

  

Letter of Credit Payments

   37

3.8

  

Applications

   38

3.9

  

Replacement of Issuing Lender

   38

SECTION 4.

  

REPRESENTATIONS AND WARRANTIES

   38

4.1

  

Financial Condition

   38

4.2

  

No Change

   39

4.3

  

Existence; Compliance with Law

   39

4.4

  

Power; Authorization; Enforceable Obligations

   39

4.5

  

No Legal Bar

   39



--------------------------------------------------------------------------------

4.6

  

Litigation

   39

4.7

  

No Default

   40

4.8

  

Ownership of Property; Liens

   40

4.9

  

Intellectual Property

   40

4.10

  

Taxes

   40

4.11

  

Federal Regulations

   40

4.12

  

Labor Matters

   40

4.13

  

ERISA

   41

4.14

  

Investment Company Act; Other Regulations

   41

4.15

  

Subsidiaries

   41

4.16

  

Use of Proceeds

   41

4.17

  

Environmental Matters

   41

4.18

  

Accuracy of Information, etc

   42

4.19

  

Security Documents

   42

4.20

  

Solvency

   42

SECTION 5.

  

CONDITIONS PRECEDENT

   43

5.1

  

Initial Conditions

   43

5.2

  

Conditions to Each Extension of Credit

   44

SECTION 6.

  

AFFIRMATIVE COVENANTS

   45

6.1

  

Financial Statements

   45

6.2

  

Certificates; Other Information

   46

6.3

  

Payment of Obligations

   47

6.4

  

Maintenance of Existence; Compliance

   47

6.5

  

Maintenance of Property; Insurance

   47

6.6

  

Inspection of Property; Books and Records; Discussions

   47

6.7

  

Notices

   47

6.8

  

Environmental Laws

   48

6.9

  

Interest Rate Protection

   48

6.10

  

Additional Collateral, etc

   48

SECTION 7.

  

NEGATIVE COVENANTS

   50

7.1

  

Financial Condition Covenants

   50

7.2

  

Indebtedness

   51

7.3

  

Liens

   52

7.4

  

Fundamental Changes

   54

7.5

  

Disposition of Property

   55

7.6

  

Restricted Payments

   55

7.7

  

Capital Expenditures

   56

7.8

  

Investments

   56

7.9

  

Transactions with Affiliates

   58

7.10

  

Sales and Leasebacks

   58

7.11

  

Swap Agreements

   59

7.12

  

Changes in Fiscal Periods

   59

7.13

  

Negative Pledge Clauses

   59

7.14

  

Clauses Restricting Subsidiary Distributions

   59

7.15

  

Lines of Business

   60



--------------------------------------------------------------------------------

7.16

  

Amendments to Acquisition Documents

   60

SECTION 8.

  

EVENTS OF DEFAULT

   60

SECTION 9.

  

THE ADMINISTRATIVE AGENT

   63

9.1

  

Appointment

   63

9.2

  

Delegation of Duties

   64

9.3

  

Exculpatory Provisions

   64

9.4

  

Reliance by Administrative Agent

   64

9.5

  

Notice of Default

   64

9.6

  

Non-Reliance on Agents and Other Lenders

   65

9.7

  

Indemnification

   65

9.8

  

Administrative Agent in Its Individual Capacity

   65

9.9

  

Successor Administrative Agent

   66

SECTION 10.

  

MISCELLANEOUS

   66

10.1

  

Amendments and Waivers

   66

10.2

  

Notices

   67

10.3

  

No Waiver; Cumulative Remedies

   68

10.4

  

Survival of Representations and Warranties

   68

10.5

  

Payment of Expenses and Taxes

   68

10.6

  

Successors and Assigns; Participations and Assignments

   69

10.7

  

Adjustments; Set-off

   72

10.8

  

Counterparts

   72

10.9

  

Severability

   73

10.10

  

Integration

   73

10.11

  

GOVERNING LAW

   73

10.12

  

Submission To Jurisdiction; Waivers

   73

10.13

  

Acknowledgements

   73

10.14

  

Releases of Guarantees and Liens

   74

10.15

  

Confidentiality

   74

10.16

  

WAIVERS OF JURY TRIAL

   74

10.17

  

No Novation.

   74



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of April 28,
2005, among EDUCATE OPERATING COMPANY, LLC, a Delaware limited liability company
(the “Borrower”), the several banks and other financial institutions or entities
from time to time parties to this Agreement (the “Lenders”), MERRILL LYNCH
CAPITAL, a division of Merrill Lynch Business Financial Services Inc., as
documentation agent, and JPMORGAN CHASE BANK, N.A., as administrative agent.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, certain Lenders parties hereto and the Administrative
Agent are parties to a Credit Agreement dated as of April 27, 2004 (as
heretofore modified and supplemented and in effect immediately before giving
effect to the amendment and restatement contemplated hereby, the “Existing
Credit Agreement”), providing for revolving loans and term loans in an aggregate
principal amount of $200,000,000;

 

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended, among other things, (i) to increase, extend and reprice the term loans
existing under the Existing Credit Agreement (the “Existing Term Loans”) and
(ii) to effect certain other related amendments to the Existing Credit
Agreement;

 

WHEREAS, each of the term lenders to the Existing Credit Agreement that is not a
Continuing Term Lender (collectively, the “Retiring Term Lenders”) will cease
being a “Lender” under the Existing Credit Agreement, and each of the Additional
Term Lenders will become a “Lender” under this Agreement, in each case as of the
Restatement Effective Date; and

 

WHEREAS, the Borrower has also requested that the Existing Credit Agreement, as
so amended, be restated in its entirety to read as provided herein;

 

NOW THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree that, effective on the Restatement
Effective Date (as defined herein), the Existing Credit Agreement shall be
amended and restated to read in its entirety as follows:

 

SECTION 1. DEFINITIONS

 

1.1 Defined Terms. As used in this Agreement, the terms listed in this Section
1.1 shall have the respective meanings set forth in this Section 1.1.

 

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Base CD Rate in effect on such day plus 1% and (c) the Federal Funds
Effective Rate in effect on such day plus  1/2 of 1%. For purposes hereof:
“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged by JPMorgan Chase Bank, N.A. in connection with
extensions of credit to debtors); “Base CD Rate” shall mean the sum of (a) the
product of (i) the Three-Month Secondary CD Rate and (ii) a fraction, the
numerator of which is one and the denominator of which is one minus the CD
Reserve Percentage and (b) the CD Assessment Rate; and “Three-Month Secondary CD
Rate” shall mean, for any day, the secondary market rate for three-month
certificates of deposit reported as being in effect on such day (or, if such day
shall not be a Business Day, the next preceding Business Day) by the Board
through the public information telephone line of the Federal Reserve Bank of New
York (which rate will, under the current practices of the Board, be published in
Federal Reserve Statistical Release H.15(519) during the week following such
day), or, if



--------------------------------------------------------------------------------

such rate shall not be so reported on such day or such next preceding Business
Day, the average of the secondary market quotations for three-month certificates
of deposit of major money center banks in New York City received at
approximately 10:00 A.M., New York City time, on such day (or, if such day shall
not be a Business Day, on the next preceding Business Day) by JPMorgan Chase
Bank, N.A. from three New York City negotiable certificate of deposit dealers of
recognized standing selected by it. Any change in the ABR due to a change in the
Prime Rate, the Three-Month Secondary CD Rate or the Federal Funds Effective
Rate shall be effective as of the opening of business on the effective day of
such change in the Prime Rate, the Three-Month Secondary CD Rate or the Federal
Funds Effective Rate, respectively.

 

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

 

“Acquired Businesses”: the K-12 educational business of Sylvan Learning Systems,
Inc., eSylvan, Inc. and Connections Academy, Inc. and all other Target Assets
(as defined in the Acquisition Agreement).

 

“Acquisition”: the Borrower’s acquisition of the Acquired Businesses from Sylvan
Learning Systems, Inc. and Sylvan Ventures, L.L.C. for consideration as set
forth in the Acquisition Agreement.

 

“Acquisition Agreement”: the Asset Purchase Agreement, dated as of March 10,
2003 (as amended, supplemented or otherwise modified as of June 30, 2003), by
and among the Borrower, Holdings, Apollo Sylvan, LLC, Apollo Sylvan II, LLC,
Sylvan Learning Systems, Inc. and Sylvan Ventures, L.L.C.

 

“Acquisition Documentation”: collectively, the Acquisition Agreement and all
schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith.

 

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates,
as the arranger of the Commitments and as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors.

 

“Additional Term Lender”: any Lender that holds an Additional Term Loan
Commitment prior to the Restatement Effective Date. Any Additional Term Lender
shall be deemed to be an Amended Term Lender from and after the Restatement
Effective Date.

 

“Additional Term Loan Commitment”: as to any Lender, the obligation of such
Lender, if any, to make an Additional Term Loan to the Borrower in an aggregate
principal amount not to exceed the amount agreed to by the Borrower, the
Administrative Agent and such Lender. The original aggregate amount of the
Additional Term Loan Commitments is $51,968,080.09

 

“Additional Term Loans”: as defined in Section 2.1(a) hereof.

 

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities (on a fully
diluted basis) having ordinary voting power for the election of directors (or
persons performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall be deemed an Affiliate of Holdings, the Borrower or any of
their Subsidiaries.

 

2



--------------------------------------------------------------------------------

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Restatement Effective Date, the aggregate amount of such Lender’s
Additional Term Commitments and/or Continued Term Loans at such time and (b)
thereafter, the sum of (i) the aggregate then unpaid principal amount of such
Lender’s Amended Term Loans and (ii) the amount of such Lender’s Revolving
Commitment then in effect or, if the Revolving Commitments have been terminated,
the amount of such Lender’s Revolving Extensions of Credit then outstanding.

 

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement”: as defined in the preamble hereto.

 

“Amended Term Lender”: each Lender that has made an Amended Term Loan.

 

“Amended Term Loan”: as defined in Section 2.1(a).

 

“Amended Term Loan Percentage”: as to any Amended Term Lender at any time, the
percentage which the aggregate principal amount of such Lender’s Amended Term
Loans then outstanding constitutes of the aggregate principal amount of the
Amended Term Loans then outstanding.

 

“Applicable Margin”: (a) with respect to Revolving Loans, the rate per annum set
forth under the relevant column heading in the grid below captioned “Revolving
Loans Pricing Grid” and (b) with respect to Amended Term Loans, (i) initially
(A) 1.00% in the case of ABR Loans and (B) 2.00% in the case of Eurodollar Loans
and (ii) from and after the date of delivery of the financial statements for the
first full fiscal quarter after the Restatement Effective Date, the rate per
annum set forth under the relevant column heading in the grid below captioned
“Amended Term Loans Pricing Grid.”

 

Revolving Loans Pricing Grid

 

Consolidated Leverage Ratio

--------------------------------------------------------------------------------

   ABR Loans


--------------------------------------------------------------------------------

    Eurodollar Loans


--------------------------------------------------------------------------------

 

Greater than or equal to 2.75:1.00

   2.00 %   3.00 %

Greater than or equal to 2.25:1.00 and less than 2.75:1.00

   1.50 %   2.50 %

Less than 2.25:1.00

   1.25 %   2.25 %

 

3



--------------------------------------------------------------------------------

Amended Term Loans Pricing Grid

 

Consolidated Leverage Ratio

--------------------------------------------------------------------------------

   ABR Loans


--------------------------------------------------------------------------------

    Eurodollar Loans


--------------------------------------------------------------------------------

 

Greater than or equal to 3.25:1.00

   1.50 %   2.50 %

Greater than or equal to 2.75:1.00 and less than 3.25:1.00

   1.25 %   2.25 %

Greater than or equal to 2.25:1.00 and less than 2.75:1.00

   1.00 %   2.00 %

Less than 2.25:1.00

   0.75 %   1.75 %

 

For the purposes of the above pricing grids, changes to the Applicable Margin
resulting from changes in the Consolidated Leverage Ratio shall become effective
on the date that is three Business Days after the date on which financial
statements are delivered to the Lenders pursuant to Section 6.1 and shall remain
in effect until the next change to be effected pursuant to this paragraph. If
any financial statements referred to above (other than in the proviso to the
immediately preceding sentence) are not delivered within the time periods
specified in Section 6.1, then, until the date that is three Business Days after
the date on which such financial statements are delivered, the highest rate set
forth in each column of the above pricing grid shall apply. In addition, at all
times while an Event of Default shall have occurred and be continuing, the
highest rate set forth in each column of the above pricing grid shall apply.
Each determination of the Consolidated Leverage Ratio pursuant to the above
pricing grid shall be made in a manner consistent with the determination thereof
pursuant to Section 7.1.

 

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

 

“Approved Fund”: as defined in Section 10.6(b).

 

“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clauses (a), (b), (c),
(d), (e), (f), (h) and (i) of Section 7.5, any Recovery Event or any Disposition
of assets acquired with Unrestricted Proceeds) that yields Net Cash Proceeds to
the Borrower or any of its Subsidiaries in excess of $500,000, other than any
German Subsidiaries Asset Sale or Ivy West Asset Sale.

 

“Assignee”: as defined in Section 10.6(b).

 

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D.

 

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding.

 

“Benefitted Lender”: as defined in Section 10.7(a).

 

4



--------------------------------------------------------------------------------

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”: as defined in the preamble hereto.

 

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business”: as defined in Section 4.17(b).

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

 

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries. Notwithstanding
the foregoing, Capital Expenditures shall not include (i) equipment or other
property purchased simultaneously or substantially concurrently with the
trade-in of existing equipment or property owned by the Borrower or its
Subsidiaries to the extent of the trade-in credit with respect to the equipment
or property being traded-in, (ii) expenditures with Net Cash Proceeds in
connection with the Disposition of assets (other than through leases), Recovery
Events or sales or issuances of Capital Stock, in each case, in accordance with
this Agreement, (iii) expenditures with Reinvestment Deferred Amount, (iv)
amounts expended in connection with Permitted Acquisitions, (v) Investments made
in compliance with Sections 7.8(o) or (p), (vi) expenditures with Unrestricted
Proceeds, (vii) Product Development Expenditures, (viii) expenditures made by
eSylvan before the Restatement Effective Date, (ix) Franchise Acquisition
Expenditures, and (x) New Center Expenditures.

 

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof or, with respect to the German
Subsidiaries, Germany, in each case, of recognized standing and having combined
capital and surplus of not less than $500,000,000 (or the foreign currency
equivalent thereof); (c) commercial paper of an issuer rated at least A-1 by S&P
or P-1 by Moody’s, or carrying an equivalent rating by a nationally recognized

 

5



--------------------------------------------------------------------------------

rating agency, if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and maturing within six months from the
date of acquisition; (d) repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than 30 days, with respect to securities issued or
fully guaranteed or insured by the United States government; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s; (f)
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any Lender or any commercial bank
satisfying the requirements of clause (b) of this definition; (g) money market
mutual or similar funds that invest primarily in assets satisfying the
requirements of clauses (a) through (f) of this definition; or (h) money market
funds that (i) comply with the criteria set forth in SEC Rule 2a-7 under the
Investment Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000, in each
case, such requirements being measured or calculated as of the date of the
acquisition of or investment in such Cash Equivalents.

 

“CD Assessment Rate”: for any day as applied to any ABR Loan, the annual
assessment rate in effect on such day that is payable by a member of the Bank
Insurance Fund maintained by the Federal Deposit Insurance Corporation (the
“FDIC”) classified as well-capitalized and within supervisory subgroup “B” (or a
comparable successor assessment risk classification) within the meaning of 12
C.F.R. § 327.4 (or any successor provision) to the FDIC (or any successor) for
the FDIC’s (or such successor’s) insuring time deposits at offices of such
institution in the United States.

 

“CD Reserve Percentage”: for any day as applied to any ABR Loan, that percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Board, for determining the maximum reserve requirement for a Depositary
Institution (as defined in Regulation D of the Board as in effect from time to
time) in respect of new non-personal time deposits in Dollars having a maturity
of 30 days or more.

 

“Closing Date”: April 27, 2004.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

“Commitment”: as to any Lender, the sum of the Additional Term Commitment and
the Revolving Commitment of such Lender.

 

“Commitment Fee Rate”: for any period for which payment of the commitment fee
hereunder is payable,  1/2 of 1% per annum of the average daily unused portion
of the Revolving Facility.

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

 

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

6



--------------------------------------------------------------------------------

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to Section
2.16, 2.17, 2.18 or 10.5 than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender or
(b) be deemed to have any Commitment.

 

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated April 2005 and furnished to certain Lenders.

 

“Connections”: Connections Holding, Inc., a Delaware corporation.

 

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and its Subsidiaries at such date.

 

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Borrower and its Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Loans
to the extent otherwise included therein.

 

“Consolidated EBITDA”: for any period, Consolidated Net Income for the Borrower
and its Subsidiaries (excluding the results of the Unrestricted Subsidiaries and
the Consolidated Net Income to the extent that it arises from any Disposition of
assets or the Capital Stock of the Unrestricted Subsidiaries for any fiscal
quarters ending on or before September 30, 2004 to the extent applicable and the
results for eSylvan for any fiscal period ending on or before the Restatement
Effective Date) for such period plus, without duplication and to the extent
reflected as a charge in the statement of such Consolidated Net Income for such
period, the sum of (a) income tax expense, (b) interest expense, amortization or
writeoff of debt discount and debt issuance costs and commissions, discounts and
other fees and charges associated with Indebtedness (including the Loans), (c)
depreciation and amortization expense, (d) amortization of intangibles
(including, but not limited to, goodwill) and organization costs, (e) any
extraordinary, nonrecurring or non-cash expenses or losses (including, whether
or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, non-cash losses on sales of assets
outside of the ordinary course of business), (f) expenses or fees incurred in
connection with the Acquisition, any Permitted Acquisitions and transactions
related to such acquisitions, (g) any loss associated with the sale or
write-down of assets not in the ordinary course of business (including any
writedown of goodwill pursuant to FASB 142), (h) losses or expenses associated
with the extinguishment of debt and (i) expenses relating to the grant of stock
options, or payments or distributions in compliance with Section 7.6(b) and (d),
and minus, (a) to the extent included in the statement of such Consolidated Net
Income for such period for the Borrower and its Subsidiaries (excluding the
Unrestricted Subsidiaries for any fiscal quarters ending on or before September
30, 2004 to the extent applicable and eSylvan for any fiscal period ending on or
before the Restatement Effective Date), the sum of (i) interest income, (ii) any
extraordinary income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of
business), (iii) income tax credits (to the extent not netted from income tax
expense) and (iv) any other non-cash income (other than accruals of income in
the

 

7



--------------------------------------------------------------------------------

ordinary course) and (b) any cash payments made during such period in respect of
items described in clause (e) above subsequent to the fiscal quarter in which
the relevant non-cash expenses or losses were reflected as a charge in the
statement of Consolidated Net Income, all as determined on a consolidated basis.
For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”), (i) if at any time
during such Reference Period the Borrower or any Subsidiary (other than the
Unrestricted Subsidiaries to the extent that the Reference Period includes any
fiscal quarter ending on or before September 30, 2004 to the extent applicable
and eSylvan for any fiscal period ending on or before the Restatement Effective
Date) shall have made any Material Disposition, the Consolidated EBITDA for such
Reference Period shall be reduced by an amount equal to the Consolidated EBITDA
(if positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference Period
and (ii) if during such Reference Period the Borrower or any Subsidiary (other
than the Unrestricted Subsidiaries to the extent that the Reference Period
includes any fiscal quarter ending on or before September 30, 2004 and eSylvan
for any fiscal period ending on or before the Restatement Effective Date) shall
have made a Material Acquisition, Consolidated EBITDA for such Reference Period
shall be calculated after giving pro forma effect thereto (including pro forma
effect to any Permitted Cost-Savings) as if such Material Acquisition occurred
on the first day of such Reference Period. As used in this definition, “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property that (a) constitutes assets comprising all or substantially all of
an operating unit of a business or constitutes all or substantially all of the
common stock of a Person and (b) involves the payment of consideration by the
Borrower and its Subsidiaries in excess of $200,000; and “Material Disposition”
means any Disposition of property or series of related Dispositions of property
that yields gross proceeds to the Borrower or any of its Subsidiaries in excess
of $200,000.

 

“Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio of (a) the
sum of Consolidated EBITDA and Consolidated Lease Expense for such period to (b)
Consolidated Fixed Charges for such period.

 

“Consolidated Fixed Charges”: for any period, the sum (without duplication) of
(a) Consolidated Interest Expense for such period, (b) Consolidated Lease
Expense for such period and (c) in respect of any period prior to the Closing
Date, any cash payments made with respect to interest on the Seller Note during
such period.

 

“Consolidated Interest Coverage Ratio”: for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries (other than any such cash interest expense for the Unrestricted
Subsidiaries for any fiscal quarter ending on or before September 30, 2004 to
the extent applicable and for eSylvan for any fiscal period ending on or before
the Restatement Effective Date) for such period with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Swap Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP), and any cash payments made with respect to interest on
the Seller Note during any period prior to the Closing Date to the extent funded
by the Borrower or any of its Subsidiaries.

 

“Consolidated Lease Expense”: for any period, the aggregate amount of fixed and
contingent rentals payable by the Borrower and its Subsidiaries (other than any
such amount of fixed and contingent rentals payable by any Unrestricted
Subsidiaries for any fiscal quarter ending on or before

 

8



--------------------------------------------------------------------------------

September 30, 2004 to the extent applicable and by eSylvan for any fiscal period
ending on or before the Restatement Effective Date) for such period with respect
to leases of real and personal property, determined on a consolidated basis in
accordance with GAAP.

 

“Consolidated Leverage Ratio”: as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day (excluding Indebtedness in compliance
with Section 7.2(m)) to (b) Consolidated EBITDA for such period.

 

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Subsidiaries (excluding the results of eSylvan for any
fiscal period ending on or before the Restatement Effective Date), determined on
a consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary of the Borrower or is merged into or consolidated with the
Borrower or any of its Subsidiaries, (b) the income (or deficit) of any Person
(other than a Subsidiary of the Borrower) in which the Borrower or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary of the Borrower that is not a Subsidiary Guarantor to the extent that
the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary.

 

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date (excluding the
aggregate principal amount of Indebtedness of the Unrestricted Subsidiaries at
September 30, 2004 or before and of eSylvan for any fiscal period ending on or
before the Restatement Effective Date), determined on a consolidated basis in
accordance with GAAP.

 

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

 

“Continued Term Loan”: as defined in Section 2.1(a) hereof. The original
aggregate amount of the Continued Term Loans is $88,031,919.91.

 

“Continuing Directors”: the directors of Holdings on the Closing Date, and each
other director, if, in each case, such other director’s nomination for election
to the board of directors of Holdings is recommended by at least a majority of
the then Continuing Directors or such other director receives the vote of the
Permitted Investors in his or her election by the shareholders of Holdings.

 

“Continuing Term Lender”: any Lender that holds Existing Term Loans prior to the
Restatement Effective Date and elects to continue such Existing Term Loans as
Amended Term Loans from and after the Restatement Effective Date. Any Continuing
Term Lender shall be deemed to be an Amended Term Lender from and after the
Restatement Effective Date.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Control Investment Affiliate”: as to any Person, any other Person that (a)
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person and (b) is organized by such Person primarily for the
purpose of making equity or debt investments in one or more companies. For
purposes of this definition, “control” of a Person means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.

 

9



--------------------------------------------------------------------------------

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof
(provided that the granting of a Lien, any disposition in connection with an
Investment in compliance with Section 7.8(p) or the grant of licenses,
territories, franchise or other rights to any franchisee in the ordinary course
of business shall not constitute a Disposition). The terms “Dispose” and
“Disposed of” shall have correlative meanings.

 

“Documentation Agent”: Merrill Lynch Capital, a division of Merrill Lynch
Business Financial Services Inc.

 

“Dollars” and “$”: dollars in lawful currency of the United States.

 

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

 

“ECF Percentage”: 50%; provided, that, with respect to each fiscal year of the
Borrower, the ECF Percentage shall be reduced to 0% if the Consolidated Leverage
Ratio as of the last day of such fiscal year is not greater than 2.50:1.00.

 

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“eSylvan”: eSylvan, Inc.

 

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Telerate screen as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on Page 3750 of the Telerate screen (or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be selected by
the Administrative Agent or, in the absence of such availability, by reference
to the rate at

 

10



--------------------------------------------------------------------------------

which the Administrative Agent is offered Dollar deposits at or about 11:00
A.M., New York City time, two Business Days prior to the beginning of such
Interest Period in the interbank eurodollar market where its eurodollar and
foreign currency and exchange operations are then being conducted for delivery
on the first day of such Interest Period for the number of days comprised
therein.

 

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

 

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward, if necessary, to the
nearest 1/100th of 1%):

 

Eurodollar Base Rate

--------------------------------------------------------------------------------

1.00 – Eurocurrency Reserve Requirements

 

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

 

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Cash Flow”: for any fiscal year of the Borrower, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year (determined by adding back thereto, but without duplication, any amounts
deducted in the calculation of Consolidated Net Income for such fiscal year that
were paid, incurred or accrued in violation of any of the provisions of this
Agreement), (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income (excluding
non-cash charges which are reasonably expected to be paid in cash in the
subsequent 12-month period following the period such charge reduced Consolidated
Net Income), (iii) decreases in Consolidated Working Capital for such fiscal
year, and (iv) the aggregate net amount of non-cash loss on the Disposition of
property by the Borrower and its Subsidiaries during such fiscal year (other
than sales of inventory in the ordinary course of business), to the extent
deducted in arriving at such Consolidated Net Income over (b) the sum, without
duplication, of (i) the amount of all non-cash credits included in arriving at
such Consolidated Net Income, (ii) the aggregate amount actually paid by the
Borrower and its Subsidiaries in cash during such fiscal year on account of
Capital Expenditures, Product Development Expenditures, Franchise Acquisition
Expenditures and New Center Expenditures to the extent permitted hereunder
(excluding the principal amount of Indebtedness incurred in connection with such
expenditures (other than Revolving Loans) and any such expenditures financed
with the proceeds of any Reinvestment Deferred Amount), (iii) the aggregate
amount of all prepayments of Revolving Loans during such fiscal year to the
extent accompanying permanent optional reductions of the Revolving Commitments
and all optional prepayments of the Funded Debt in respect of Indebtedness
permitted hereunder (including Amended Term Loans (other than the refinancing of
Existing Term Loans with the proceeds of the Amended Term Loans on the
Restatement Effective Date) and the principal component of Capital Lease
Obligations) during such fiscal year, (iv) the aggregate amount of all regularly
scheduled principal payments of Funded Debt in respect of Indebtedness permitted
hereunder (including the Amended Term Loans) of the Borrower and its
Subsidiaries made during such fiscal year (other than in respect of any
revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder), (v) increases in Consolidated Working
Capital for such fiscal year, (vi) the aggregate net amount of non-cash gain on
the Disposition of property by the Borrower and its Subsidiaries during such
fiscal year (other than sales of inventory in the ordinary course of business),
to the extent included in arriving at such Consolidated Net Income, (vii)
distributions paid to Holdings

 

11



--------------------------------------------------------------------------------

pursuant to Section 7.6 of this Agreement and the Existing Credit Agreement,
(viii) the amount of cash expended in respect of Permitted Acquisitions (except
to the extent financed with Funded Debt), (ix) the amount of cash expended in
respect of the Acquisition and (x) the amount of cash expended in respect of
Investments permitted under Sections 7.8(j) and (q). Notwithstanding anything to
the contrary in this definition of Excess Cash Flow, Excess Cash Flow shall not
include any income, charges, expenditures, losses, gains or other amounts for
eSylvan for any period prior to the Restatement Effective Date.

 

“Excess Cash Flow Application Date”: as defined in Section 2.9(d).

 

“Existing Credit Agreement”: as defined in the recitals hereto.

 

“Existing Facility Letters of Credit”: as defined in Section 3.1(c).

 

“Existing Term Loans”: as defined in the recitals hereto.

 

“Facility”: each of (a) the Amended Term Loans and (b) the Revolving Commitments
and the extensions of credit made thereunder (the “Revolving Facility”).

 

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A., from three
federal funds brokers of recognized standing selected by it.

 

“Fee Payment Date”: (a) the last day of each March, June, September and December
and (b) the last day of the Revolving Commitment Period.

 

“First Amendment to Guarantee and Collateral Agreement”: the First Amendment to
the Guarantee and Collateral Agreement, substantially in the form of Exhibit
A-2.

 

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Franchise Acquisition Expenditures”: for any period, with respect to any
Person, the aggregate of all expenditures by such Person and its Subsidiaries
for the repurchase from franchisees of franchises useful in the business of such
Person and its Subsidiaries, which expenditures should be capitalized under GAAP
on a consolidated balance sheet of such Person and its Subsidiaries; provided
that Franchise Acquisition Expenditures shall not include any amounts to be paid
in respect of the deferred purchase price of a franchise or similar arrangements
until such amounts are actually paid; and provided, further, that Franchise
Acquisition Expenditures shall not include expenditures in respect of
Investments permitted pursuant to Section 7.8(p).

 

“Funded Debt”: as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrower, Indebtedness in respect of the Loans.

 

12



--------------------------------------------------------------------------------

“Funding Office”: the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). In the event that any
Accounting Change (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

 

“German Subsidiaries”: Sylvan Germany, Inc., ZGS Zentrale Gelsenkirchener
Schuelerhilfe GmbH, Schuelerhilfe Gesellschaft fur Nachhilfeunterricht GmbH &
Co. KG, Dorana Einundvierzigste Verwal tungsgesellschaft mbH and Schuelerhilfe
Promotion GmbH.

 

“German Subsidiaries Asset Sale”: any Disposition by any Group Member of any or
all of the German Subsidiaries or all or substantially all of the assets of any
or all of the German Subsidiaries.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

 

“Group Members”: the collective reference to the Borrower and its Subsidiaries.

 

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement
dated as of April 27, 2004 and attached hereto as Exhibit A-1, as amended by the
First Amendment to the Guarantee and Collateral Agreement.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or

 

13



--------------------------------------------------------------------------------

(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

 

“Guarantors”: the collective reference to Holdings and the Subsidiary
Guarantors.

 

“Holdings”: Educate, Inc., a Delaware corporation.

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services that in
accordance with GAAP would be shown as a long-term liability on the liability
side of the balance sheet of such person but excluding trade payables, deferred
rent, prepaid interest and interest not yet due, (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments, (d)
all indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property)
(excluding prepaid interest thereon and interest not yet due), (e) all Capital
Lease Obligations of such Person, (f) all obligations of such Person, contingent
or otherwise, as an account party or applicant under or in respect of
acceptances, letters of credit, surety bonds or similar arrangements (unless
cash collateralized), (g) the liquidation value of all redeemable preferred
Capital Stock of such Person, to the extent mandatorily redeemable in cash at
the sole option of the holder thereof on or prior to the final maturity date of
the Loans (other than in connection with change of control events), (h) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above, (i) all obligations of the kind
referred to in clauses (a) through (h) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on property (including accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation, and (j) for the purposes of Section 8(e) only, all
obligations of such Person in respect of Swap Agreements. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”: pertaining to a condition of Insolvency.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes.

 

14



--------------------------------------------------------------------------------

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Loan (other than any Revolving Loan that is an ABR Loan), the date
of any repayment or prepayment made in respect thereof.

 

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as and
to the extent selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 11:00 A.M., New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:

 

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(ii) the Borrower may not select an Interest Period for Revolving Loans that
would extend beyond the Revolving Termination Date or, in the case of Amended
Term Loans, that would extend beyond the date final payment is due on the
Amended Term Loans;

 

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.

 

“Investments”: as defined in Section 7.8.

 

“Issuing Lender”: JPMorgan Chase Bank, N.A. or any affiliate thereof, in its
capacity as issuer of any Letter of Credit.

 

“Ivy West”: the business comprised of the California at-home test preparation
services.

 

“Ivy West Asset Sale”: any Disposition by the Borrower of any or all or
substantially all of the Ivy West assets.

 

“L/C Commitment”: $7,500,000.

 

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

 

15



--------------------------------------------------------------------------------

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.

 

“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

 

“Letters of Credit”: as defined in Section 3.1(a).

 

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or otherwise), charge or other security interest or
any preference, priority or other security agreement or preferential arrangement
of any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

 

“Loan”: any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”: this Agreement, the Security Documents, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.

 

“Loan Parties”: each Group Member (other than any Foreign Subsidiary) that is a
party to a Loan Document and Holdings, to the extent it is a party to a Loan
Document.

 

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Amended Term Loans or
the Total Revolving Extensions of Credit, as the case may be, outstanding under
such Facility (or, in the case of the Revolving Facility, prior to any
termination of the Revolving Commitments, the holders of more than 50% of the
Total Revolving Commitments).

 

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.

 

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

“Moody’s”: Moody’s Investors Service.

 

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“Net Cash Proceeds”: (a) in connection with any Asset Sale, German Subsidiaries
Asset Sale, Ivy West Asset Sale or any Recovery Event, the proceeds thereof in
the form of cash and Cash Equivalents (including any such proceeds received by
way of deferred payment of principal pursuant to a note or installment
receivable or purchase price adjustment receivable or otherwise, but only as and
when received) of such Asset Sale, German Subsidiaries Asset Sale, Ivy West
Asset Sale or Recovery Event, (i) net of attorneys’ fees, accountants’ fees,
investment banking fees, amounts required to be applied to the repayment of
Indebtedness secured by a Lien permitted hereunder on any asset that is the
subject of such Asset Sale, German Subsidiaries Asset Sale, Ivy West Asset Sale
or Recovery Event (other than any Lien

 

16



--------------------------------------------------------------------------------

pursuant to a Security Document), but excluding amounts payable to the Borrower
or any Affiliate of the Borrower (except to the extent such amounts are paid as
reimbursement in respect of such fees paid by the Borrower or any Affiliate of
the Borrower), payments of unassumed liabilities relating to the assets sold at
the time of or within 30 days after such sale and other customary fees,
commissions and expenses actually incurred in connection therewith, but
excluding amounts payable to the Borrower or any Affiliate of the Borrower
(except to the extent such amounts are paid as reimbursement in respect of such
fees, commissions or expenses paid by the Borrower or any Affiliate of the
Borrower), and (ii) net of taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and (b) in connection with any
issuance or sale of Capital Stock or any incurrence of Indebtedness, the cash
proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith, but excluding amounts payable to the Borrower or any
Affiliate of the Borrower (except to the extent such amounts are paid as
reimbursement in respect of such fees, discounts or commissions paid by the
Borrower or any Affiliate of the Borrower). The parties hereto acknowledge and
agree that Net Cash Proceeds shall not include any trade-in-credits or purchase
price reductions received by Borrower or any of its Subsidiaries in connection
with an exchange of equipment for replacement equipment that is the functional
equivalent of such exchanged equipment.

 

“New Center Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for opening of
new centers useful in the business of such Person and its Subsidiaries, which
expenditures should be capitalized under GAAP on a consolidated balance sheet of
such Person and its Subsidiaries.

 

“Non-Excluded Taxes”: as defined in Section 2.17(a).

 

“Non-U.S. Lender”: as defined in Section 2.17(d).

 

“Notes”: the collective reference to any promissory note evidencing Loans.

 

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of Specified Swap Agreements, any affiliate of any Lender), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Specified Swap Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise.

 

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Participant”: as defined in Section 10.6(c).

 

17



--------------------------------------------------------------------------------

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permitted Acquisition”: an acquisition of all or substantially all of the
assets or of the assets constituting a line of business or substantially all of
the Capital Stock of any Person where (a) no Default or Event of Default shall
have occurred and be continuing on the date such Permitted Acquisition is
consummated, before or after giving effect thereto, (b) the business acquired
(or Person acquired) is principally engaged in the same line of business (or a
business reasonably incidental or complementary thereto) as the Borrower, (c)
the Borrower shall have demonstrated to the Administrative Agent compliance with
the covenants set forth in Section 7.1 (i) on a pro forma basis (calculated for
the relevant period set forth in Section 7.1 as of the date of such acquisition
as if such acquisition had occurred on the first day of the relevant period),
for the most recent full fiscal quarter immediately preceding such consummation
date for which the relevant financial information has been delivered pursuant to
Section 6.1 and (ii) on a projected basis, for each of the four fiscal quarters
following the quarter referred to in the preceding clause (i), (d) the Borrower
shall have delivered to the Administrative Agent for itself and for distribution
to each Lender copies of the most recent audited financial statements (or if
unavailable, the most recent unaudited financial statements) of the acquired
Person together with such other information that the Administrative Agent may
reasonably request, (e) the fair market value of the consideration paid
(including the amount of any Indebtedness or other obligations or liabilities
assumed or acquired; provided that any earn out to be paid in accordance with
Section 7.8(e) shall not be “consideration paid” until actually earned and paid)
in connection with such Permitted Acquisition pursuant to this clause (e),
together with that for other Permitted Acquisitions during the same fiscal year
of the Borrower, shall not be in excess of $10,000,000 (such $10,000,000 amount,
the “Permitted Acquisitions Amount”), provided that the Permitted Acquisitions
Amount for an immediately succeeding fiscal year of the Borrower may be drawn
upon (with any such draw resulting in a concomitant reduction in the Permitted
Acquisitions Amount for such immediately succeeding fiscal year) for Permitted
Acquisitions made during a current fiscal year of the Borrower, so long as the
aggregate consideration paid for all Permitted Acquisitions during any single
fiscal year of the Borrower shall not be in excess of $20,000,000 (such
$20,000,000 amount, the “Maximum Permitted Acquisitions Amount”), and (f) a
Responsible Officer of the Borrower shall have delivered to the Administrative
Agent a Pro Forma Compliance Certificate. “Pro Forma Compliance Certificate”
means a certificate to the Administrative Agent certifying as to the accuracy of
clauses (a) through (e) above and providing a detailed computation of compliance
with clause (c)(i) above. Any portion of the Permitted Acquisitions Amount not
expended during the fiscal year for which it is permitted under clause (e) may
be carried over for Permitted Acquisitions in the next succeeding fiscal year
(but solely in such immediately succeeding fiscal year). Permitted Acquisitions
made during any fiscal year shall be deemed made, first, in respect of amounts
carried over from the prior fiscal year pursuant to the immediately preceding
sentence, second, in respect of amounts permitted for such fiscal year under
clause (e) (excluding the proviso in such clause and as reduced by any prior
year draws) and, third, in respect of amounts drawn from the immediately
succeeding fiscal year pursuant to the proviso in clause (e), provided that in
no event shall Permitted Acquisitions during any fiscal year exceed the Maximum
Permitted Acquisitions Amount. Notwithstanding the foregoing, Permitted
Acquisitions shall not include the acquisition of franchises useful to the
business of the Borrower and its Subsidiaries.

 

“Permitted Cost-Savings”: in connection with each Permitted Acquisition or
Investment or Capital Expenditure pursuant to Section 7.8(j), those demonstrable
cost-savings and other adjustments reasonably anticipated by the Borrower as of
any date of determination to be achieved in connection with such Permitted
Acquisition or Investment or Capital Expenditure pursuant to Section 7.8(j), as
the case may be, for the 12-month period following the consummation of such
Permitted Acquisition or Investment or Capital Expenditure pursuant to Section
7.8(j), which cost-savings and other adjustments shall be estimated by the
Borrower on a good faith basis reasonably acceptable to the Administrative Agent
as of each date of determination prior to the inclusion of the applicable
cost-savings and other

 

18



--------------------------------------------------------------------------------

adjustments in the calculation of Permitted Cost-Savings. It is understood and
agreed that, for the avoidance of duplication, no anticipated cost-savings or
other adjustments shall be included in the calculation of Permitted Cost-Savings
for any period to the extent such anticipated cost-savings or other adjustments
are otherwise reflected in Consolidated EBITDA for such period by virtue of the
achievement of actual cost-savings or other results that were part of the
cost-savings or other adjustments anticipated to be achieved.

 

“Permitted Investors”: the collective reference to Apollo Advisors, L.P. and its
Control Investment Affiliates.

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”: at a particular time, any “employee benefit plan” as defined in Section
3(3) of ERISA and in respect of which the Borrower or a Commonly Controlled
Entity is (or, if such plan were terminated at such time, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.

 

“Product Development Expenditures”: for any period, with respect to any Person,
the aggregate of all expenditures by such Person and its Subsidiaries (including
payments to third-party developers) for the development of curriculum and
content for educational programs that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.

 

“Projections”: as defined in Section 6.2(c).

 

“Properties”: as defined in Section 4.17(a).

 

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

 

“Register”: as defined in Section 10.6(b).

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

 

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Amended Term Loans or reduce the Revolving
Commitments pursuant to Section 2.9(e) as a result of the delivery of a
Reinvestment Notice.

 

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice”: a written notice executed by a Responsible Officer, and
delivered no later than six months following a Reinvestment Event, stating that
no Default or Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair assets (including to acquire the majority of
the Capital Stock of a Person engaged in a business permitted under Section
7.15) useful in its business.

 

19



--------------------------------------------------------------------------------

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Borrower’s business.

 

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) a date occurring within a reasonable time after the delivery of a
Reinvestment Notice with respect to such Reinvestment Event, (b) the date
occurring six months after such Reinvestment Event as to which no Reinvestment
Notice was delivered and (c) the date on which the Borrower shall have
determined not to, or shall have otherwise ceased to, acquire or repair assets
(including to acquire the majority of the Capital Stock of a Person engaged in a
business permitted under Section 7.15) useful in the Borrower’s business with
all or any portion of the relevant Reinvestment Deferred Amount.

 

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

 

“Required Lenders”: at any time, the holders of more than 50% of the sum of (i)
the aggregate unpaid principal amount of the Amended Term Loans then outstanding
and (ii) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.

 

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer”: the chief executive officer, president, chief financial
officer or any other officer responsible for the administration of the
obligations of the Borrower in respect of the Loan Documents, but in any event,
with respect to financial matters, the chief financial officer or treasurer of
the Borrower.

 

“Restatement Effective Date”: the date on which the conditions precedent set
forth in Section 5.1 shall have been satisfied, which date is April 28, 2005.

 

“Restricted Payments”: as defined in Section 7.6.

 

“Retiring Term Lenders”: as defined in the recitals hereto.

 

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Letters of Credit in an aggregate
principal and/or face amount not to exceed the amount set forth under the
heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1 or in
the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original amount of the Total Revolving Commitments is $30,000,000.

 

20



--------------------------------------------------------------------------------

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

 

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding and (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding.

 

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

 

“Revolving Loans”: as defined in Section 2.4(a).

 

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Revolving Lenders on a comparable
basis.

 

“Revolving Termination Date”: April 27, 2009.

 

“S&P”: Standard & Poor’s Ratings Group.

 

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Secured Parties”: collectively, the Administrative Agent, the Lenders and, with
respect any Specified Swap Agreement, any affiliate of a Lender party thereto
that has agreed to be bound by the provisions of Section 9 of this Agreement, as
if it were a Lender, and Section 7.2 of the Guarantee and Collateral Agreement,
as if it were a party thereto.

 

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.

 

“Seller Note”: the seller note, dated June 30, 2003, made by Holdings in favor
or Sylvan Learning Systems, Inc.

 

“Significant Member”: a Significant Subsidiary, as defined in Regulation S-X
promulgated under the Securities Act of 1933, as amended, as such Regulation is
in effect on the Closing Date; provided that where such Regulation refers to
“10%”, such “10%” shall be replaced by “5%” for the purposes of this Agreement.

 

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

 

21



--------------------------------------------------------------------------------

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured. The amount of any contingent claim at any time shall be computed
as the amount that, in light of all the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured claim.

 

“Specified Swap Agreement”: any Swap Agreement entered into by the Borrower and
any Lender or affiliate thereof in respect of interest rates, currency exchange
rates or commodity prices.

 

“Sponsor”: Apollo Advisors, L.P. and affiliates thereof.

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor”: each Subsidiary of the Borrower other than (i) any
Foreign Subsidiary, (ii) any Subsidiary that is not a Wholly Owned Subsidiary of
the Borrower and prohibited by any Requirement of Law from guaranteeing the
obligations of the other Loan Parties under the Loan Documents and (iii) until
the date that is 30 days after the Restatement Effective Date, (A) MLS
Education, Inc. and (B) eSylvan. For the avoidance of doubt, after the date that
is 30 days after the Restatement Effective Date, each of MLS Education, Inc. and
eSylvan shall be a Subsidiary Guarantor for purposes of this Agreement and the
other Loan Documents.

 

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.

 

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

 

22



--------------------------------------------------------------------------------

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

 

“Transferee”: any Assignee or Participant.

 

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“United States”: the United States of America.

 

“Unrestricted Proceeds”: in connection with any German Subsidiaries Asset Sale
or Ivy West Asset Sale, the Net Cash Proceeds of each of the foregoing after
payments of the amounts required under Section 2.9(c)(iii) with respect to a
German Subsidiaries Asset Sale or Ivy West Asset Sale, as the case may be.

 

“Unrestricted Subsidiaries”: Connection and each of its Subsidiaries.

 

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower. For purposes of this Agreement, eSylvan shall
be deemed to be a Wholly Owned Subsidiary Guarantor for so long as the Borrower
shall continue to beneficially own 90% or more of the Capital Stock of eSylvan.

 

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, accounts, leasehold interests and
contract rights, and (v) references to agreements (including this Agreement and
the other Loan Documents) or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time.

 

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

 

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

23



--------------------------------------------------------------------------------

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

 

2.1 Term Commitments. (a) Subject to the terms and conditions hereof, (i)
pursuant to clause (b) of this Section, each Continuing Term Lender severally
agrees to continue all of such Continuing Term Lender’s Existing Term Loans
(“Continued Term Loans”) on the Restatement Effective Date and (ii) each
Additional Term Lender severally agrees to make term loans (“Additional Term
Loans”, and, together with the Continued Term Loans, “Amended Term Loans”) to
the Borrower on the Restatement Effective Date in an amount not to exceed the
amount of the Additional Term Loan Commitment of such Lender. The Amended Term
Loans may from time to time be Eurodollar Loans or ABR Loans, as determined by
the Borrower and notified to the Administrative Agent in accordance with
Sections 2.2 and 2.10.

 

(b) Any Existing Term Lender may elect to continue such Lender’s Existing Term
Loans requested by the Borrower in accordance with Section 2.2 by delivering
notice to the Administrative Agent two Business Days prior to the Restatement
Effective Date. On the Restatement Effective Date, such Lender’s Existing Term
Loans shall be continued for all purposes of this Agreement as Amended Term
Loans, and the Administrative Agent shall record in the Register the aggregate
amounts of Existing Term Loans continued as Amended Term Loans. Any written
notice to the Administrative Agent delivered by an applicable Lender pursuant to
this Section shall specify the principal amount of the Existing Term Loan held
by such Lender that is to be continued as an Amended Term Loan. From and after
the Restatement Effective Date, Continued Term Loans shall constitute Amended
Term Loans for all purposes of this Agreement.

 

(c) Notwithstanding any provision of this Agreement, the provisions of Sections
2.16, 2.17, 2.18 and 10.5 as in effect immediately prior to the Restatement
Effective Date will continue to be effective as to all matters arising out of or
in any way related to facts or events existing or occurring prior to the
Restatement Effective Date.

 

2.2 Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice by telecopy or telephone (promptly
confirmed by telecopy) (which notice must be received by the Administrative
Agent prior to 10:00 A.M., New York City time, one Business Day prior to the
anticipated Restatement Effective Date) requesting that (i) the Additional Term
Lenders make Additional Term Loans or (ii) that the Continuing Term Lenders
continue their Existing Term Loans as Amended Term Loans. The Existing Term
Loans to be continued as Continued Term Loans shall be converted as of the
Restatement Effective Date to be ABR Loans, and the Additional Term Loans made
on the Restatement Effective Date shall initially be ABR Loans. Upon receipt of
such notice the Administrative Agent shall promptly notify each Additional Term
Lender and Continuing Term Lender thereof. Not later than 12:00 Noon, New York
City time, on the Restatement Effective Date each Additional Term Lender shall
make available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Additional Term Loan or Additional Term
Loans to be made by such Lender. The Borrower agrees that the Administrative
Agent shall apply from the amounts made available to the Administrative Agent by
the Additional Term Lenders an amount that is sufficient to repay in full the
principal of each of the Existing Term Loans that are not Continued Term Loans
and shall credit the account of the Borrower on the books of such office of the
Administrative Agent with the remaining amount of the amounts so made available.

 

2.3 Repayment of Term Loans. The Amended Term Loans shall mature at the end of
each fiscal quarter, beginning with the fiscal quarter ending June 30, 2005, in
28 consecutive quarterly installments, each of which shall be in an amount equal
to such Lender’s Amended Term Loan Percentage multiplied by the amount set forth
below opposite such installment:

 

24



--------------------------------------------------------------------------------

Installment

--------------------------------------------------------------------------------

   Principal Amount


--------------------------------------------------------------------------------

June 30, 2005    $ 350,000 September 30, 2005    $ 350,000 December 31, 2005   
$ 350,000 March 31, 2006    $ 350,000 June 30, 2006    $ 350,000 September 30,
2006    $ 350,000 December 31, 2006    $ 350,000 March 31, 2007    $ 350,000
June 30, 2007    $ 350,000 September 30, 2007    $ 350,000 December 31, 2007   
$ 350,000 March 31, 2008    $ 350,000 June 30, 2008    $ 350,000 September 30,
2008    $ 350,000 December 31, 2008    $ 350,000 March 31, 2009    $ 350,000
June 30, 2009    $ 350,000 September 30, 2009    $ 350,000 December 31, 2009   
$ 350,000 March 31, 2010    $ 350,000 June 30, 2010    $ 350,000 September 30,
2010    $ 350,000 December 31, 2010    $ 350,000 March 31, 2011    $ 350,000
June 30, 2011    $ 350,000 September 30, 2011    $ 350,000 December 31, 2011   
$ 65,450,000 March 31, 2012    $ 65,450,000

 

2.4 Revolving Commitments. (a) Subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving credit loans (“Revolving
Loans”) to the Borrower from time to time during the Revolving Commitment Period
in an aggregate principal amount at any one time outstanding which, when added
to such Lender’s Revolving Percentage of the L/C Obligations then outstanding,
does not exceed the amount of such Lender’s Revolving Commitment. During the
Revolving Commitment Period the Borrower may use the Revolving Commitments by
borrowing, prepaying the Revolving Loans in whole or in part, and reborrowing,
all in accordance with the terms and conditions hereof. The Revolving Loans may
from time to time be Eurodollar Loans or ABR Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.5 and 2.10. All Revolving Loans outstanding under the Existing Credit
Agreement on the Restatement Effective Date shall remain outstanding to the
Borrower hereunder on the terms set forth herein and with the applicable
Interest Periods and Eurodollar Rates for such Interest Periods as in effect
under the Existing Credit Agreement on the Restatement Effective Date. Accrued
interest on Revolving Loans outstanding under the Existing Credit Agreement
shall be payable on the next Interest Payment Date with respect thereto
hereunder.

 

(b) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

 

25



--------------------------------------------------------------------------------

2.5 Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the Borrower shall give the Administrative Agent irrevocable
notice by telecopy or telephone (promptly confirmed by telecopy) (which notice
must be received by the Administrative Agent prior to 11:00 A.M., New York City
time, (a) three Business Days prior to the requested Borrowing Date, in the case
of Eurodollar Loans, or (b) one Business Day prior to the requested Borrowing
Date, in the case of ABR Loans) (provided that any such notice of a borrowing of
ABR Loans under the Revolving Facility to finance payments required by Section
3.5 shall be given not later than 10:00 A.M., New York City time, on the date of
the proposed borrowing), specifying (i) the amount and Type of Revolving Loans
to be borrowed, (ii) the requested Borrowing Date and (iii) in the case of
Eurodollar Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor. Any Revolving Loans
made on the Closing Date shall initially be ABR Loans. Each borrowing under the
Revolving Commitments shall be in an amount equal to (x) in the case of ABR
Loans, $1,000,000 or a whole multiple thereof (or, if the then aggregate
Available Revolving Commitments are less than $1,000,000, such lesser amount)
and (y) in the case of Eurodollar Loans, $2,000,000 or a whole multiple of
$1,000,000 in excess thereof. Upon receipt of any such notice from the Borrower,
the Administrative Agent shall promptly notify each Revolving Lender thereof.
Each Revolving Lender will make the amount of its pro rata share of each
borrowing available to the Administrative Agent for the account of the Borrower
at the Funding Office prior to 12:00 Noon, New York City time, on the Borrowing
Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent crediting the account of the Borrower on the books
of such office with the aggregate of the amounts made available to the
Administrative Agent by the Revolving Lenders and in like funds as received by
the Administrative Agent.

 

2.6 Commitment Fees, etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee for the period
from and including the date hereof to the last day of the Revolving Commitment
Period, computed at the Commitment Fee Rate on the average daily amount of the
Available Revolving Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on each Fee Payment Date,
commencing on the first such date after the first full quarter to occur after
the date hereof. All accrued fees outstanding under the Existing Credit
Agreement on the Restatement Effective Date shall remain outstanding to the
Borrower hereunder on the terms set forth herein and shall be payable on the
next Fee Payment Date with respect thereto hereunder.

 

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

 

2.7 Termination or Reduction of Revolving Commitments. The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans made on the effective date
thereof, the Total Revolving Extensions of Credit would exceed the Total
Revolving Commitments. Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Commitments then in effect.

 

2.8 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 11:00
A.M., New York City time, three Business Days prior

 

26



--------------------------------------------------------------------------------

thereto, in the case of Eurodollar Loans, and no later than 11:00 A.M., New York
City time, one Business Day prior thereto, in the case of ABR Loans, which
notice shall specify the date and amount of prepayment and whether the
prepayment is of Eurodollar Loans or ABR Loans; provided, that if a Eurodollar
Loan is prepaid on any day other than the last day of the Interest Period
applicable thereto, the Borrower shall also pay any amounts owing pursuant to
Section 2.18. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof. If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein, together with (except in the case of Revolving Loans that are ABR
Loans) accrued interest to such date on the amount prepaid. Partial prepayments
of Amended Term Loans and Revolving Loans shall be in an aggregate principal
amount of $1,000,000 or a whole multiple thereof.

 

2.9 Mandatory Prepayments and Commitment Reductions. (a) [Intentionally
omitted.]

 

(b) If any Indebtedness shall be incurred by any Group Member (excluding any
Indebtedness incurred in accordance with Section 7.2), an amount equal to 100%
of the Net Cash Proceeds thereof shall be applied on the date of such incurrence
toward the prepayment of the Amended Term Loans and the reduction of the
Revolving Commitments as set forth in Section 2.9(e).

 

(c) If on any date any Group Member shall receive Net Cash Proceeds from any
Asset Sale, German Subsidiaries Asset Sale, Ivy West Asset Sale or Recovery
Event then, unless a Reinvestment Notice shall be delivered in respect thereof,
an amount equal to 100% of such Net Cash Proceeds shall be applied on such date
toward the prepayment of the Amended Term Loans and the reduction of the
Revolving Commitments as set forth in Section 2.9(e); provided, that,
notwithstanding the foregoing, (i) the aggregate Net Cash Proceeds of Asset
Sales and Recovery Events that may be excluded from the foregoing requirement
pursuant to a Reinvestment Notice shall not exceed $2,000,000 in any fiscal year
of the Borrower, (ii) on each Reinvestment Prepayment Date, an amount equal to
the Reinvestment Prepayment Amount with respect to the relevant Reinvestment
Event (provided that the transactions described in clause (iii) shall not be
subject to this clause (ii)) shall be applied toward the prepayment of the
Amended Term Loans and the reduction of the Revolving Commitments as set forth
in Section 2.9(e) and (iii) (A) in the event of a German Subsidiaries Asset
Sale, the lesser of (x) the greater of (I) $10,000,000 (or if less, Net Cash
Proceeds therefrom) and (II) 50% of the Net Cash Proceeds from such German
Subsidiaries Asset Sale and (y) an amount of Net Cash Proceeds therefrom that
will result in the Consolidated Leverage Ratio not exceeding 2.50:1.00
(calculated on a pro forma basis as of the last day of the most recently
completed period of four fiscal quarters for which financial statements are
available but giving effect to any prepayment under this Section 2.9) and (B) in
the event of an Ivy West Asset Sale, the lesser of (x) the greater of (I)
$5,000,000 (or if less, Net Cash Proceeds therefrom) and (II) 50% of the Net
Cash Proceeds from such Ivy West Asset Sale and (y) an amount of Net Cash
Proceeds therefrom that will result in the Consolidated Leverage Ratio not
exceeding 2.50:1.00 (calculated on a pro forma basis as of the last day of the
most recently completed period of four fiscal quarters for which financial
statements are available but giving effect to any prepayment under this Section
2.9), as the case may be, shall be applied on the date of receipt toward the
prepayment of the Amended Term Loans and the reduction of the Revolving
Commitments as set forth in Section 2.9(e); provided that if the Consolidated
Leverage Ratio does not exceed 2.50:1.00 as of the last day of the most recently
completed period of four fiscal quarters for which financial statements are
available, in the event of a German Subsidiaries Asset Sale or an Ivy West Asset
Sale, no prepayment of the Amended Term Loans or reduction of the Revolving
Commitments under this Section 2.9(c) shall be required. Notwithstanding the
foregoing provisions of this Section 2.9(c), so long as no Default or Event of
Default shall have occurred and be continuing, no mandatory repayments shall be
required pursuant to this Section 2.9(c) until the date on which the sum the Net
Cash Proceeds required to be applied as mandatory repayments pursuant to this
Section 2.9(c) in the absence of this sentence, equals or exceeds $5,000,000.

 

27



--------------------------------------------------------------------------------

(d) If, for any fiscal year of the Borrower commencing with the fiscal year
ending December 31, 2005 there shall be Excess Cash Flow, the Borrower shall, on
the relevant Excess Cash Flow Application Date, apply the ECF Percentage of such
Excess Cash Flow toward the prepayment of the Amended Term Loans and the
reduction of the Revolving Commitments as set forth in Section 2.9(e). Each such
prepayment and commitment reduction shall be made on a date (an “Excess Cash
Flow Application Date”) no later than five Business Days after the earlier of
(i) the date on which the financial statements of the Borrower referred to in
Section 6.1(a), for the fiscal year with respect to which such prepayment is
made, are required to be delivered to the Lenders and (ii) the date such
financial statements are actually delivered.

 

(e) Amounts to be applied in connection with prepayments and Commitment
reductions made pursuant to Section 2.9 shall be applied, first, to the
prepayment of the Amended Term Loans in accordance with Section 2.15(b) and
payment of accrued interest on the Amended Term Loans so prepaid and, second, to
reduce permanently the Revolving Commitments up to $5,000,000 and pay accrued
interest on Revolving Loans prepaid pursuant to Section 2.9. Any such reduction
of the Revolving Commitments shall be accompanied by prepayment of the Revolving
Loans to the extent, if any, that the Total Revolving Extensions of Credit
exceed the amount of the Total Revolving Commitments as so reduced, provided
that if the aggregate principal amount of Revolving Loans then outstanding is
less than the amount of such excess (because L/C Obligations constitute a
portion thereof), the Borrower shall, to the extent of the balance of such
excess, replace outstanding Letters of Credit and/or deposit an amount in cash
in a cash collateral account established with the Administrative Agent for the
benefit of the Secured Parties on terms and conditions satisfactory to the
Administrative Agent. The application of any prepayment pursuant to Section 2.9
shall be made, first, to ABR Loans and, second, to Eurodollar Loans. Each
prepayment of the Loans under Section 2.9 (except in the case of Revolving Loans
that are ABR Loans) shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid.

 

2.10 Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to ABR Loans by giving the Administrative
Agent prior irrevocable notice of such election no later than 11:00 A.M., New
York City time, on the Business Day preceding the proposed conversion date,
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. The Borrower may elect from
time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan under a particular Facility may be
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing and the Administrative Agent or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such conversions. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

 

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan under a particular Facility may be continued as such when any Event of
Default has occurred and is continuing and the Administrative Agent or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such continuations, and provided, further,
that if the Borrower shall fail to give any required notice as described above
in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso, such Loans shall be automatically converted to ABR Loans on
the last day of such then expiring Interest Period. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

 

28



--------------------------------------------------------------------------------

2.11 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $2,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten Eurodollar Tranches shall
be outstanding at any one time.

 

2.12 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

 

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

 

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such outstanding Loans or Reimbursement Obligations
shall bear interest at a rate per annum equal to (x) in the case of the Loans,
the rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2% or (y) in the case of Reimbursement
Obligations, the rate applicable to ABR Loans under the Revolving Facility plus
2%, and (ii) if all or a portion of any interest payable on any Loan or
Reimbursement Obligation or any commitment fee or other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the rate then applicable to ABR Loans under the relevant Facility plus 2% (or,
in the case of any such other amounts that do not relate to a particular
Facility, the rate then applicable to ABR Loans under the Revolving Facility
plus 2%), in each case, with respect to clauses (i) and (ii) above, from the
date of such non-payment until such amount is paid in full (as well after as
before judgment).

 

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand and, provided further, that all unpaid
interest through the Restatement Effective Date on Continued Term Loans shall be
deemed to be due on the Restatement Effective Date.

 

2.13 Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

 

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.12(a) or (b).

 

29



--------------------------------------------------------------------------------

2.14 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

 

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

 

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans under the relevant Facility that were to have been converted on
the first day of such Interest Period to Eurodollar Loans shall be continued as
ABR Loans and (z) any outstanding Eurodollar Loans under the relevant Facility
shall be converted, on the last day of the then-current Interest Period, to ABR
Loans. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans under the relevant Facility shall be made or continued
as such, nor shall the Borrower have the right to convert Loans under the
relevant Facility to Eurodollar Loans.

 

2.15 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Revolving Lenders hereunder, each payment by the Borrower on account of any
commitment fee and any reduction of the Commitments of the Lenders shall be made
pro rata according to Revolving Percentages of the relevant Lenders.

 

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Amended Term Loans shall be made pro rata
according to the respective outstanding principal amounts of the Amended Term
Loans then held by the Amended Term Lenders. The amount of each principal
prepayment of the Amended Term Loans shall be applied to reduce the then
remaining installments of the Amended Term Loans, pro rata based upon the
respective then remaining principal amounts thereof. Amounts prepaid on account
of the Amended Term Loans may not be reborrowed.

 

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

 

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event

 

30



--------------------------------------------------------------------------------

such payment shall be made on the immediately preceding Business Day. In the
case of any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

 

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans under
the relevant Facility, on demand, from the Borrower.

 

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount was made available pursuant to the preceding
sentence, such amount with interest thereon at the rate per annum equal to the
daily average Federal Funds Effective Rate. Nothing herein shall be deemed to
limit the rights of the Administrative Agent or any Lender against the Borrower.

 

2.16 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

 

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 2.17 and
changes in the rate of tax on the overall net income of such Lender);

 

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or

 

(iii) shall impose on such Lender any other condition;

 

31



--------------------------------------------------------------------------------

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

 

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction.

 

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. Notwithstanding
anything to the contrary in this Section, the Borrower shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
nine months prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower pursuant to this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

 

2.17 Taxes. (a) All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent or such Lender having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document). If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) or Other Taxes are required to be withheld from any amounts payable to
the Administrative Agent or any Lender hereunder, (i) the Borrower shall be
entitled to make such deduction, (ii) the Borrower shall pay the full amount
deducted to the relevant Government Authority in accordance with applicable law
and (iii) the amounts so payable to the Administrative Agent or such Lender
shall be increased to the extent necessary to yield to the Administrative Agent
or such Lender (after payment of all Non-Excluded Taxes and Other Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement, provided, however, that the Borrower shall
not be required to increase any such amounts payable to any Lender with respect
to any Non-Excluded Taxes (i) that are attributable to such Lender’s

 

32



--------------------------------------------------------------------------------

failure to comply with the requirements of paragraph (d) or (e) of this Section
or (ii) that are United States withholding taxes imposed on amounts payable to
such Lender at the time such Lender becomes a party to this Agreement, except to
the extent that such Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower with respect to such
Non-Excluded Taxes pursuant to this paragraph.

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as reasonably possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof. If the Borrower fails to pay
any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the
Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.

 

(d) Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit F and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.

 

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.

 

(f) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund or credit in respect of any
Non-Excluded Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.17, it shall as promptly as reasonably possible pay
over such refund or credit to

 

33



--------------------------------------------------------------------------------

the Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 2.17 with respect to the
Non-Excluded Taxes or Other Taxes giving rise to such refund or credit), net of
all out-of-pocket expenses of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund or credit); provided, that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

 

(g) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

2.18 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

2.19 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.16 or 2.17(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the reasonable judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to Section
2.16 or 2.17(a).

 

2.20 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement or the payment of additional amounts for
amounts owing pursuant to Section 2.16 or 2.17(a) or (b) defaults in its
obligation to make Loans hereunder, with a replacement financial institution;
provided that (i) such replacement does not conflict with any Requirement of
Law, (ii) no Default or Event of Default shall have occurred and be continuing
at the time of such replacement, (iii) prior to any such replacement, such
Lender shall have taken no action under Section 2.19 so as to

 

34



--------------------------------------------------------------------------------

eliminate the continued need for payment of amounts owing pursuant to Section
2.16 or 2.17(a), (iv) the replacement financial institution shall purchase, at
par, all Loans and other amounts owing to such replaced Lender on or prior to
the date of replacement, (v) the Borrower shall be liable to such replaced
Lender under Section 2.18 if any Eurodollar Loan owing to such replaced Lender
shall be purchased other than on the last day of the Interest Period relating
thereto, (vi) the replacement financial institution, if not already a Lender,
shall be reasonably satisfactory to the Administrative Agent, (vii) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 10.6 (provided that the Borrower shall be obligated to pay
the registration and processing fee referred to therein), (viii) until such time
as such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.16 or 2.17(a), as the case may
be, and (ix) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.

 

SECTION 3. LETTERS OF CREDIT

 

3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Revolving Lenders set forth
in Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”) for
the account of the Borrower on any Business Day during the Revolving Commitment
Period in such form as may be approved from time to time by the Issuing Lender;
provided that the Issuing Lender shall have no obligation to issue any Letter of
Credit if, after giving effect to such issuance, (i) the L/C Obligations would
exceed the L/C Commitment or (ii) the aggregate amount of the Available
Revolving Commitments would be less than zero. Each Letter of Credit shall (i)
be denominated in Dollars and (ii) expire no later than the earlier of (x) the
first anniversary of its date of issuance and (y) the date that is five Business
Days prior to the Revolving Termination Date, provided that any Letter of Credit
with a one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above).

 

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.

 

(c) On the Restatement Effective Date, the certain letters of credit outstanding
under the Existing Credit Agreement as of the Restatement Effective Date (the
“Existing Facility Letters of Credit”), (i) shall be deemed to be Letters of
Credit issued pursuant to and in compliance with this Section 3, (ii) the face
amount of such Existing Facility Letters of Credit shall be included in the
calculation of the available L/C Commitment and the Revolving Extensions of
Credit, (iii) the provisions of this Section 3 shall apply thereto, and the
Borrower and the Revolving Lenders hereunder hereby expressly assume all
obligations with respect to such Letters of Credit and (iv) all liabilities of
the Borrower with respect to such Existing Facility Letters of Credit shall
constitute Obligations.

 

3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request. Upon receipt of any Application, the Issuing Lender will process
such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the

 

35



--------------------------------------------------------------------------------

beneficiary thereof or as otherwise may be agreed to by the Issuing Lender and
the Borrower. The Issuing Lender shall furnish a copy of such Letter of Credit
to the Borrower promptly following the issuance thereof. The Issuing Lender
shall promptly furnish to the Administrative Agent, which shall in turn promptly
furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof).

 

3.3 Fees and Other Charges. (a) The Borrower will pay a fee on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans under the Revolving Facility, shared
ratably among the Revolving Lenders and payable quarterly in arrears on each Fee
Payment Date after the issuance date. In addition, the Borrower shall pay to the
Issuing Lender for its own account a fronting fee of 0.25% per annum on the
undrawn and unexpired amount of each Letter of Credit, payable quarterly in
arrears on each Fee Payment Date after the issuance date.

 

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

 

3.4 L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit and the amount of each draft paid by the Issuing Lender thereunder.
Each L/C Participant agrees with the Issuing Lender that, if a draft is paid
under any Letter of Credit for which the Issuing Lender is not reimbursed in
full by the Borrower in accordance with the terms of this Agreement, such L/C
Participant shall pay to the Issuing Lender upon demand at the Issuing Lender’s
address for notices specified herein an amount equal to such L/C Participant’s
Revolving Percentage of the amount of such draft, or any part thereof, that is
not so reimbursed. Each L/C Participant’s obligation to pay such amount, in the
absence of errors or omissions found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the Issuing Lender, shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against the Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the condition (financial or otherwise) of
the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Loan Party or any other L/C Participant or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to the Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, the Issuing
Lender shall be

 

36



--------------------------------------------------------------------------------

entitled to recover from such L/C Participant, on demand, such amount with
interest thereon calculated from such due date at the rate per annum applicable
to ABR Loans under the Revolving Facility. A certificate of the Issuing Lender
submitted to any L/C Participant with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error.

 

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
as reasonably promptly as possible distribute to such L/C Participant its pro
rata share thereof; provided, however, that in the event that any such payment
received by the Issuing Lender shall be required to be returned by the Issuing
Lender, such L/C Participant shall promptly return to the Issuing Lender the
portion thereof previously distributed by the Issuing Lender to it.

 

3.5 Reimbursement Obligation of the Borrower. If any draft is paid under any
Letter of Credit, the Borrower shall reimburse the Issuing Lender for the amount
of (a) the draft so paid and (b) any taxes, fees, charges or other costs or
expenses incurred by the Issuing Lender in connection with such payment, not
later than 12:00 Noon, New York City time, on (i) the Business Day that the
Borrower receives notice of such draft, if such notice is received on such day
prior to 10:00 A.M., New York City time, or (ii) if clause (i) above does not
apply, the Business Day immediately following the day that the Borrower receives
such notice. Each such payment shall be made to the Issuing Lender at its
address for notices referred to herein in Dollars and in immediately available
funds. Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (x) until
the Business Day next succeeding the date of the relevant notice, Section
2.12(b) and (y) thereafter, Section 2.12(c). The Borrower may request that such
payment be financed with an ABR Loan of an equivalent amount, and to the extent
so financed, the Borrower’s obligation to make such payment shall be discharged
and be replaced by such ABR Loan.

 

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender to the Borrower.

 

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Borrower of
the date and amount thereof. The responsibility of the Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in

 

37



--------------------------------------------------------------------------------

such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

 

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

 

3.9 Replacement of Issuing Lender. The Issuing Lender may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Lender and the successor issuing lender (the “Successor Issuing
Lender”, which shall be an existing Lender under the Facilities); provided that
no Letters of Credit issued by the existing Issuing Lender shall terminate
solely due to such replacement of the Issuing Lender. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Lender. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Lender pursuant to
Section 3.3. From and after the effective date of any such replacement, (i) the
Successor Issuing Lender shall have all the rights and obligations of the
Issuing Lender under this Agreement with respect to Letters of Credit to be
issued thereafter and (ii) references herein to the term “Issuing Lender” shall
be deemed to refer to such successor or to any previous Issuing Lender, or to
such successor and all previous Issuing Lenders, as the context shall require.
After the replacement of an Issuing Lender hereunder, the replaced Issuing
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Lender under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make and continue the Loans and issue or participate in the Letters of
Credit or continue those outstanding, the Borrower hereby represents and
warrants to the Administrative Agent and each Lender that:

 

4.1 Financial Condition. The audited consolidated balance sheets of Holdings and
its consolidated Subsidiaries as at December 31, 2004 and the related
consolidated statements of income and cash flows for the fiscal year ended on
December 31, 2004, reported on by and accompanied by an unqualified report from
Ernst & Young LLP, present fairly the consolidated financial condition of
Holdings and such Subsidiaries as at such date, and the consolidated income and
consolidated cash flows for Holdings and such Subsidiaries for the period then
ended. The unaudited consolidating balance sheets of Holdings and its
consolidated Subsidiaries as at December 31, 2004 and the related unaudited
consolidating statements of income for the three-month period ended on such date
present fairly the consolidated financial condition of Holdings and such
Subsidiaries as at such date, and the consolidated income for Holdings and such
Subsidiaries for the three-month period then ended (subject to normal year-end
audit adjustments and the absence of footnotes). All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants or, with respect
to unaudited financial statements, a Responsible Officer and disclosed therein).
As of the Restatement Effective Date, no Group Member has any material Guarantee
Obligations, contingent liabilities and liabilities for taxes, or any long-term
leases or unusual forward or long-term commitments, including any interest rate
or foreign currency swap or exchange transaction or other obligation in respect
of derivatives, that are not reflected in the financial statements referred to
in this paragraph (other than any earn out permitted under Section 7.2(f) and
Guarantee Obligations permitted under Sections 7.2(c) and (m)). During the
period from December 31, 2004 to and including the date hereof there has been no
Disposition by any Group Member of any material part of its business or
property.

 

38



--------------------------------------------------------------------------------

4.2 No Change. Since December 31, 2004, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

 

4.3 Existence; Compliance with Law. Each Loan Party (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification and (d) is in compliance with all
Requirements of Law except in the case of clause (c) and (d), to the extent that
the failure to duly qualify or comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. Except to the extent the failure to obtain or perform could not
reasonably be expected to result in a Material Adverse Effect, no consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person, including any Person party to a
franchise agreement with any Loan Party, is required in connection with the
extensions of credit hereunder or with the execution, delivery, performance,
validity or enforceability of this Agreement or any of the Loan Documents,
except (i) consents, authorizations, filings and notices described in Schedule
4.4, which consents, authorizations, filings and notices have been obtained or
made and are in full force and effect and (ii) the filings referred to in
Section 4.19. Each Loan Document has been duly executed and delivered on behalf
of each Loan Party party thereto. This Agreement constitutes, and each other
Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

 

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation, including any franchise agreement to which
any Group Member is a party, of any Group Member or Holdings and will not result
in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation, including any franchise agreement to which any Group
Member is a party (other than the Liens created by the Security Documents),
except to the extent the violation of such Requirement of Law or Contractual
Obligation, including any franchise agreement, applicable to Holdings, the
Borrower or any of its Subsidiaries could not reasonably be expected to have a
Material Adverse Effect.

 

4.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of
Borrower, threatened by or against any Group Member or Holdings or against any
of their respective properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) that
could reasonably be expected to have a Material Adverse Effect.

 

39



--------------------------------------------------------------------------------

4.7 No Default. None of the Group Members or Holdings is in default under or
with respect to any of its Contractual Obligations, including any franchise
agreement to which it is party, in any respect that could reasonably be expected
to have a Material Adverse Effect. No Default or Event of Default has occurred
and is continuing.

 

4.8 Ownership of Property; Liens. Each Group Member has title in fee simple to,
or a valid leasehold interest in, all its material real property, and good title
to, or a valid leasehold interest in, all its other material property, and none
of such property is subject to any Lien except as permitted by Section 7.3.

 

4.9 Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted. No material claim has been asserted and is pending by any Person
challenging or questioning the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property, nor does the Borrower know of any
valid basis for any such claim, in each case, to the extent such claim could
reasonably be expected to result in a Material Adverse Effect. The use of
Intellectual Property by each Group Member does not, to the best of their
knowledge, infringe on the rights of any Person in any material respect.

 

4.10 Taxes. Each of the Group Members or Holdings has filed or caused to be
filed all Federal, state and other material tax returns that are required to be
filed and has paid all taxes shown to be due and payable on said returns or on
any assessments made against it or any of its property and all other material
taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority (other than any the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Group Member or Holdings and sales tax obligations with
respect to Gateway Learning Corp., now known as HOP, LLC); no material tax Lien
has been filed, and, to the knowledge of the Borrower, no material claim is
being asserted, with respect to any such tax, fee or other charge.

 

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect or for any purpose
that violates the provisions of the Regulations of the Board, including, without
limitation, Regulation T, Regulation U and Regulation X. If requested by any
Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, or such other
similar form referred to in Regulation T, Regulation U or Regulation X, as
applicable.

 

4.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

 

40



--------------------------------------------------------------------------------

4.13 ERISA. Neither the Borrower nor any Commonly Controlled Entity is required
to contribute to, or has any liability in respect of, any Single Employer Plan
or Multiemployer Plan. Each Plan has complied in all material respects with the
applicable provisions of ERISA and the Code.

 

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by a company required to be registered as an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended. No Loan Party is subject to regulation under any Requirement of Law
(other than Regulation X of the Board) that limits its ability to incur
Indebtedness.

 

4.15 Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Restatement Effective Date, (a)
Schedule 4.15 sets forth the name and jurisdiction of incorporation of each
Subsidiary of the Borrower and, as to each such Subsidiary, the percentage of
each class of Capital Stock owned by any Loan Party and (b) there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of the
Borrower or any such Subsidiary, except as created by the Loan Documents or as
disclosed on Schedule 4.15.

 

4.16 Use of Proceeds. The proceeds of the Revolving Loans and the Letters of
Credit shall be used for general corporate purposes. The proceeds of the Amended
Term Loans made on the Restatement Effective Date shall be used (a) to pay
certain transaction fees and expenses related to this Agreement and (b) for
other general corporate purposes.

 

4.17 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

 

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;

 

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;

 

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;

 

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;

 

41



--------------------------------------------------------------------------------

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Group Member in connection with the Properties or otherwise in connection
with the Business, in violation of or in amounts or in a manner that could give
rise to liability under Environmental Laws;

 

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

 

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

 

4.18 Accuracy of Information, etc. No statement or information (excluding
projections and pro forma financial information) contained in this Agreement,
any other Loan Document, the Confidential Information Memorandum or any other
document, certificate or statement furnished by or on behalf of any Loan Party
in writing to the Administrative Agent or the Lenders, or any of them, for use
in connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date this Agreement, the other Loan
Documents or such statement, information, document or certificate was so
furnished (or, in the case of the Confidential Information Memorandum, as of the
Restatement Effective Date), any untrue statement of a material fact or omitted
to state a material fact necessary to make the statements contained herein or
therein not misleading. The projections and pro forma financial information
contained in the materials referenced above are based upon good faith estimates
and assumptions believed by management of the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such financial information as
it relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount. As of the
date hereof, there is no fact known to any Loan Party that could reasonably be
expected to have a Material Adverse Effect that has not been expressly disclosed
herein, in the other Loan Documents, in the Confidential Information Memorandum
or in any other documents, certificates and statements furnished in writing to
the Administrative Agent and the Lenders for use in connection with the
transactions contemplated hereby and by the other Loan Documents.

 

4.19 Security Documents. The Guarantee and Collateral Agreement is effective to
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral
described therein. In the case of the Pledged Stock described in the Guarantee
and Collateral Agreement, when stock certificates representing such Pledged
Stock are delivered to the Administrative Agent, and in the case of the other
Collateral described in the Guarantee and Collateral Agreement, when financing
statements and other filings specified on Schedule 4.19 in appropriate form are
filed in the offices specified on Schedule 4.19, the Guarantee and Collateral
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral, as
security for the Obligations (as defined in the Guarantee and Collateral
Agreement), in each case prior and superior in right to any other Person
(except, in the case of Collateral other than Pledged Stock, Liens permitted by
Section 7.3).

 

4.20 Solvency. The Loan Parties, taken as a whole, are and after giving effect
to the incurrence of all Indebtedness and obligations being incurred in
connection herewith will be and will continue to be, Solvent.

 

42



--------------------------------------------------------------------------------

SECTION 5. CONDITIONS PRECEDENT

 

5.1 Initial Conditions. The amendment and restatement of the Existing Credit
Agreement to be effected hereby, and the agreement of each Additional Term
Lender to make the Additional Term Loans requested to be made by it and of each
Continuing Term Lender to continue the Continued Term Loans requested to be
continued by it as Amended Term Loans, is subject to the satisfaction, prior to
or concurrently with the making or continuing of the Amended Term Loans on the
Restatement Effective Date, of the following conditions precedent:

 

(a) Amended and Restated Credit Agreement; Guarantee and Collateral Agreement.
The Administrative Agent shall have received (i) this Agreement, executed and
delivered by the Administrative Agent, the Borrower, each Lender with an
Additional Term Loan Commitment, each Continuing Term Lender and Lenders party
to the Existing Credit Agreement constituting the “Required Lenders” thereunder,
(ii) the First Amendment to the Guarantee and Collateral Agreement, executed and
delivered by Holdings, the Borrower and each Subsidiary Guarantor and (iii) an
Acknowledgement and Consent in the form attached to the Guarantee and Collateral
Agreement, executed and delivered by each Issuer (as defined therein), if any,
that is not a Loan Party.

 

(b) Repayments. The Existing Term Loans of any Retiring Term Lender under the
Existing Credit Agreement shall have been or shall concurrently be repaid in
full in accordance with the terms of the Existing Credit Agreement. Accrued
interest on the Existing Term Loans (including the Continued Term Loans),
together with any amount due pursuant to Section 2.18 of the Existing Credit
Agreement, as of the Restatement Effective Date shall have been or shall
concurrently be paid in full.

 

(c) Financial Statements. The Lenders shall have received the financial
statements referred to in Section 4.1.

 

(d) Approvals. All governmental and third party approvals necessary or, in the
reasonable discretion of the Administrative Agent, advisable in connection with
the continuing operations of the Group Members and the transactions contemplated
hereby shall have been obtained and be in full force and effect, and all
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority that would restrain, prevent or otherwise
impose adverse conditions on the financing contemplated hereby.

 

(e) Lien Searches. The Administrative Agent shall have received the results of a
lien search conducted from the period beginning on the Closing Date in each of
the jurisdictions of organization and where material assets of the Loan Parties
are located, and such search shall reveal no liens on any of the assets of the
Loan Parties except for liens permitted by Section 7.3 or discharged on or prior
to the Restatement Effective Date pursuant to documentation satisfactory to the
Administrative Agent.

 

(f) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Restatement Effective Date. All such amounts will be paid with proceeds of Loans
made on the Restatement Effective Date and will be reflected in the funding
instructions given by the Borrower to the Administrative Agent on or before the
Restatement Effective Date.

 

(g) Closing Certificate; Secretary’s Certificate; Good Standing Certificates.
The Administrative Agent shall have received (i) a certificate of each Loan
Party, dated the Restatement Effective Date, substantially in the form of
Exhibit C, (ii) a certificate of the Secretary or Assistant

 

43



--------------------------------------------------------------------------------

Secretary or similar officer of each Loan Party, dated the Restatement Effective
Date, and certifying (A) that attached thereto is a true and complete copy of
the by-laws (or limited liability company agreement or other equivalent
governing documents) of such Loan Party as in effect on the Restatement
Effective Date and on the date that the resolutions described in clause (B) were
adopted, (B) that attached thereto is a true and complete copy of resolutions
duly adopted by the Board of Directors (or equivalent governing body) of such
Loan Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents to which such person
is a party and, in the case of the Borrower, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the Restatement Effective Date, (C) that attached thereto is
a true and complete copy of the certificate of incorporation or formation,
including all amendments thereto, of each Loan Party as in effect on the
Restatement Effective Date and on the date that the resolutions described in
clause (B) were adopted, certified as of a recent date by the Secretary of State
(or other similar official) of the jurisdiction of its organization, (D) as to
the incumbency and specimen signature of each officer executing any Loan
Document or any other document delivered in connection herewith on behalf of
such Loan Party and (E) as to the incumbency and specimen signature of the
Secretary or Assistant Secretary or similar officer executing such certificate;
and (iii) a good standing certificate for each Loan Party from its jurisdiction
of organization.

 

(h) Legal Opinion. The Administrative Agent shall have received the legal
opinion of DLA Piper Rudnick Gray Cary US LLP, counsel to the Borrower and its
Subsidiaries, substantially in the form of Exhibit E. Such legal opinion shall
cover such other matters incident to the transactions contemplated by this
Agreement as the Administrative Agent may reasonably require.

 

(i) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received, to the extent not previously delivered in connection with the
Existing Credit Agreement and except as provided on Schedule 2 to the Guarantee
and Collateral Agreement, (i) any additional certificates representing the
shares of Capital Stock pledged pursuant to the Guarantee and Collateral
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and (ii)
each additional promissory note (if any) pledged to the Administrative Agent
pursuant to the Guarantee and Collateral Agreement endorsed (without recourse)
in blank (or accompanied by an executed transfer form in blank) by the pledgor
thereof.

 

(j) Filings, Registrations and Recordings. To the extent not previously prepared
in connection with the Existing Credit Agreement and except as provided on
Schedule 4.19, each additional document (including any Uniform Commercial Code
financing statement) required by the Security Documents or under law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 7.3), shall be in proper form
for filing, registration or recordation.

 

(k) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate to its satisfaction executed by the Chief Financial Officer
of the Borrower.

 

(l) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.2(b) of the Guarantee and
Collateral Agreement.

 

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including,
without limitation, the agreement of each Additional Term Lender to make the
Additional Term Loans requested to be made by it on the Restatement Effective
Date and of each Continuing Term Lender to continue the Continued

 

44



--------------------------------------------------------------------------------

Term Loans requested to be continued by it as Amended Term Loans on the
Restatement Effective Date) is subject to the satisfaction of the following
conditions precedent:

 

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date (it being understood and agreed that any representation or warranty
that by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date).

 

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

 

SECTION 6. AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding (unless cash collateralized in a manner
reasonably satisfactory to the Administrative Agent and the Issuing Lender) or
any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, the Borrower shall and shall cause each of its Subsidiaries to:

 

6.1 Financial Statements. Furnish to the Administrative Agent for itself and for
reasonably prompt distribution by the Administrative Agent to each Lender:

 

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower (i) a copy of the audited consolidated balance sheet
of Holdings, together with its consolidated Subsidiaries, as at the end of such
year and the related audited consolidated statements of income and of cash flows
for such year, setting forth in each case in comparative form the figures for
the previous year, reported on without a “going concern” or like qualification
or exception, or qualification arising out of the scope of the audit or any
other material qualification or exception, by Ernst & Young LLP or other
independent certified public accountants of nationally recognized standing, (ii)
copies of the unaudited consolidating balance sheet of Holdings as at the end of
such year and the related unaudited consolidating statements of income for such
year and (iii) a report of a reputable insurance broker with respect to
insurance maintained pursuant to Section 6.5; and

 

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the Borrower
the unaudited consolidated balance sheet of Holdings, together with its
consolidated Subsidiaries, as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments and the absence of
footnotes).

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods. Any delivery required to be made shall
be deemed to have been made on the date on which the Borrower posts such
delivery on the Internet at its website or when such delivery is posted on the
SEC’s website on the Internet at www.sec.gov; provided that the Borrower shall

 

45



--------------------------------------------------------------------------------

have given notice (including electronic notice) of any such posting to the
Lenders, which notice shall include a link to the applicable website to which
such posting was made; provided, further, that the Borrower shall deliver paper
copies to any Lender that requests the Borrower to deliver such paper copies
until notice to cease delivering such paper copies is given by such Lender.

 

6.2 Certificates; Other Information. Furnish to the Administrative Agent for
itself and for reasonably prompt distribution by the Administrative Agent to
each Lender:

 

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;

 

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Group Member during such
period has observed or performed all of its covenants under Sections 6 and 7,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Group Member with the provisions of this Agreement applicable to it
referred to therein as of the last day of the fiscal quarter or fiscal year of
the Borrower, as the case may be, and (y) to the extent not previously disclosed
to the Administrative Agent, a description of any change in the jurisdiction of
organization of any Group Member and a list of any Intellectual Property
material to the business of the Group Member acquired by any Group Member since
the date of the most recent report delivered pursuant to this clause (y) (or, in
the case of the first such report so delivered, since the Closing Date);

 

(c) as soon as available, and in any event no later than 45 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on reasonable estimates, information and assumptions and
that such Responsible Officer has no reason to believe that such Projections are
misleading in any material respect (it being understood that such Projections
are subject to significant contingencies and assumptions, many of which are
beyond the control of the Borrower, and that no assurances are offered that the
Projections will be realized);

 

(d) within 45 days after the end of each of the first three fiscal quarterly
periods of each fiscal year of the Borrower and within 90 days after the end of
the fourth fiscal quarter of each fiscal year of the Borrower, either (i) a Form
10-Q or 10-K for the Borrower and its Subsidiaries for such fiscal quarter,
which contains a narrative discussion and analysis of the financial condition
and results of operations of the Borrower and its Subsidiaries for such fiscal
quarter and for the period from the beginning of the then current fiscal year to
the end of such fiscal quarter, as compared to the portion of the Projections
covering such periods and to the comparable periods of the previous year, or
(ii) such narrative discussion and analysis;

 

(e) promptly after the same are sent, copies of all financial statements and
reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities and promptly after the same are filed,
copies of all financial statements and reports that Holdings or the Borrower may
make to, or file with, the SEC; and

 

46



--------------------------------------------------------------------------------

(f) promptly, such additional financial and other information as the
Administrative Agent or the Required Lenders may from time to time reasonably
request.

 

6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature, except where (i) the amount or validity thereof
is currently being contested in good faith by appropriate proceedings and
reserves in conformity with GAAP with respect thereto have been provided on the
books of the relevant Group Member or (ii) such failure to pay, discharge or
satisfy could not reasonably be expected to result in a Material Adverse Effect.

 

6.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.4 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Contractual Obligations, including any
franchise agreement to which a Group Member is a party, and Requirements of Law
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

6.5 Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business.

 

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of the Administrative Agent or the Required Lenders (or, in the
event that a Default shall have occurred and be continuing, any Lender) to visit
and inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time, not to exceed two visits/inspections
during any fiscal year of the Borrower and at the sole cost and expense of such
representatives (or, in the event that a Default shall have occurred and be
continuing, as often as may reasonably be desired), and to discuss the business,
operations, properties and financial condition of the Group Members with
officers of the Group Members and with their independent certified public
accountants.

 

6.7 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

 

(a) the occurrence of any Default or Event of Default;

 

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority or other
Person, that in either case, if not cured or if adversely determined (to the
extent the likelihood of such adverse determination is reasonable), as the case
may be, could reasonably be expected to have a Material Adverse Effect;

 

47



--------------------------------------------------------------------------------

(c) any litigation or proceeding affecting any Group Member which relates to any
Loan Document;

 

(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan;

 

(e) any payments made or received by any of Holdings, the Borrower or any of
their Subsidiaries pursuant to the Acquisition Agreement with respect to any of
the following (all as defined in the Acquisition Agreement): (i) the Deferred
Purchase Price, (ii) the Closing Working Capital Adjustment Amount and the Final
Working Capital Adjustment Amount and (iii) the Initial Earn Out Amount and the
Incremental Earn Out Amount; and

 

(f) any other development or event that has had or could reasonably be expected
to have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

 

6.8 Environmental Laws. (a) Comply in all respects with, and ensure compliance
in all respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all respects with and maintain, and
ensure that all tenants and subtenants obtain and comply in all respects with
and maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, except to the extent that
failure thereof could not reasonably be expected to result in a Material Adverse
Effect.

 

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all respects with all lawful orders and directives of all
Governmental Authorities regarding Environmental Laws, except to the extent that
failure thereof could not reasonably be expected to result in a Material Adverse
Effect.

 

6.9 Interest Rate Protection. In the case of the Borrower, maintain Swap
Agreements to the extent necessary to provide that at least 35% of the aggregate
principal amount of the Amended Term Loans is subject (taking into account any
Swap Agreements from fixed to floating rates) to either a fixed interest rate or
interest rate protection for a period of not less than three years from the
Closing Date.

 

6.10 Additional Collateral, etc. (a) With respect to any personal property
acquired after the Closing Date by any Group Member (other than (x) any property
described in paragraph (b), (c) or (d) below, (y) any property subject to a Lien
expressly permitted by Section 7.3(g) and (z) property acquired by any Foreign
Subsidiary) as to which the Administrative Agent, for the benefit of the Secured
Parties, does not have a perfected Lien and to the extent commercially
reasonable in the opinion of the Administrative Agent in light of the value
obtained by the Lien to be placed thereon, promptly (i) execute and deliver to
the Administrative Agent such amendments to the Guarantee and Collateral
Agreement or such other documents as the Administrative Agent deems necessary or
advisable to grant to the

 

48



--------------------------------------------------------------------------------

Administrative Agent, for the benefit of the Secured Parties, a security
interest in such property and (ii) take all actions necessary or advisable to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in such property, including the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Guarantee and Collateral Agreement or by law or as may be
reasonably requested by the Administrative Agent.

 

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $500,000 acquired after the
Closing Date by any Group Member (other than (x) any such real property subject
to a Lien expressly permitted by Section 7.3(g) and (y) real property acquired
by any Foreign Subsidiary), and to the extent commercially reasonable in the
opinion of the Administrative Agent in light of the value obtained by the Lien
to be placed thereon, promptly (i) execute and deliver a first priority
mortgage, in favor of the Administrative Agent, for the benefit of the Secured
Parties, covering such real property, (ii) if requested by the Administrative
Agent, provide the Secured Parties with (A) title and extended coverage
insurance covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate and (B) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

(c) With respect to any new Subsidiary (other than a Foreign Subsidiary) created
or acquired after the Closing Date by any Group Member, and to the extent
commercially reasonable in the opinion of the Administrative Agent in light of
the value obtained by the Lien to be placed thereon, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned by any Group Member, (ii) deliver to the Administrative
Agent the certificates representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the relevant Group Member, (iii) cause such new Subsidiary (A) to become a party
to the Guarantee and Collateral Agreement, (B) to take such actions necessary or
advisable to grant to the Administrative Agent for the benefit of the Secured
Parties a perfected first priority security interest (subject to Liens permitted
under Section 7.3) in the Collateral described in the Guarantee and Collateral
Agreement with respect to such new Subsidiary, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be reasonably
requested by the Administrative Agent and (C) to deliver to the Administrative
Agent (1) a certificate of such Subsidiary, substantially in the form of Exhibit
C and (2) a certificate of the Secretary or Assistant Secretary or similar
officer of such Subsidiary, with the representations, insertions and attachments
described in Section 5.1(g)(ii) hereof, and (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

(d) With respect to any new Foreign Subsidiary created or acquired after the
Closing Date by any Group Member (other than by any Group Member that is a
Foreign Subsidiary) and to the extent commercially reasonable in the opinion of
the Administrative Agent in light of the value obtained by the Lien to be placed
thereon, promptly (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement as the Administrative Agent
deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected first priority security interest in
the Capital Stock of such new Subsidiary that is owned by any such Group

 

49



--------------------------------------------------------------------------------

Member (provided that in no event shall more than 65% of the total outstanding
voting Capital Stock of any such new Subsidiary be required to be so pledged),
(ii) deliver to the Administrative Agent the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Group Member, and take
such other action as may be necessary or, in the reasonable opinion of the
Administrative Agent, desirable to perfect the Administrative Agent’s security
interest therein, and (iii) if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

 

(e) No later than 30 days after the Restatement Effective Date, cause each of
MLS Education, Inc. and eSylvan (i) to become a party to the Guarantee and
Collateral Agreement, (ii) to take such actions necessary or advisable to grant
to the Administrative Agent for the benefit of the Secured Parties a perfected
first priority security interest (subject to Liens permitted under Section 7.3)
in the Collateral described in the Guarantee and Collateral Agreement with
respect to MLS Education, Inc. and eSylvan, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be reasonably
requested by the Administrative Agent and (iii) to deliver to the Administrative
Agent (A) a certificate of each of MLS Education, Inc. and eSylvan,
substantially in the form of Exhibit C and (B) a certificate of the Secretary or
Assistant Secretary or similar officer of each of MLS Education, Inc. and
eSylvan, with the representations, insertions and attachments described in
Section 5.1(g)(ii) hereof, and (iv) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

 

SECTION 7. NEGATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding (unless cash collateralized in a manner
reasonably satisfactory to the Administrative Agent and the Issuing Lender) or
any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, the Borrower shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly:

 

7.1 Financial Condition Covenants.

 

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any period of four consecutive fiscal quarters of the Borrower
ending with any fiscal quarter set forth below to exceed the ratio set forth
below opposite such fiscal quarter:

 

            Fiscal Quarter            

--------------------------------------------------------------------------------

   Consolidated Leverage Ratio


--------------------------------------------------------------------------------

03/31/05

06/30/05

09/30/05

12/31/05

03/31/06 – 12/31/06

03/31/07 – 12/31/07

3/31/08 – 12/31/08

3/31/09 and thereafter

   4.25:1.00
4.00:1.00
3.75:1.00
3.50:1.00
2.75:1.00
2.50:1.00
2.25:1.00
2.00:1.00

 

50



--------------------------------------------------------------------------------

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any period of four consecutive fiscal quarters of the
Borrower ending with any fiscal quarter set forth below to be less than the
ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter

--------------------------------------------------------------------------------

 

Consolidated Interest

Coverage Ratio

--------------------------------------------------------------------------------

03/31/05 – 12/31/05

03/31/06 and thereafter

 

4.25:1.00

4.50:1.00

 

(c) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio for any period of four consecutive fiscal quarters of the
Borrower ending with any fiscal quarter set forth below to be less than the
ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter

--------------------------------------------------------------------------------

 

Consolidated Fixed

Charge Coverage Ratio

--------------------------------------------------------------------------------

03/31/05 – 12/31/05

03/31/06 and thereafter

 

2.00:1.00

2.15:1.00

 

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

 

(a) Indebtedness of any Group Member pursuant to any Loan Document;

 

(b) (i) Indebtedness between and among the Borrower and any Wholly Owned
Subsidiary Guarantor or between and among Wholly Owned Subsidiary Guarantors,
(ii) Indebtedness of any Domestic Subsidiary that is not a Wholly Owned
Subsidiary or of a Foreign Subsidiary to the Borrower or any other Subsidiary
(other than a Foreign Subsidiary) up to an aggregate principal amount not to
exceed $5,000,000 at any time outstanding, and (iii) Indebtedness between and
among Foreign Subsidiaries;

 

(c) Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of any Wholly Owned
Subsidiary Guarantor or of the Borrower;

 

(d) Indebtedness outstanding on the Closing Date and listed on Schedule 7.2(d)
and any refinancings, refundings, renewals or extensions thereof (without
shortening the maturity of, or increasing the principal amount thereof (except
to the extent of fees and interest on such Indebtedness, refinancings,
refundings, renewals or extensions));

 

(e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed an aggregate principal amount of $2,000,000 at any one time
outstanding;

 

(f) Indebtedness of any of the Borrower or any of their Subsidiaries pursuant to
the Acquisition Agreement with respect to any of the following (all as defined
in the Acquisition Agreement): (i) the Deferred Purchase Price, (ii) the Closing
Working Capital Adjustment Amount and the Final Working Capital Adjustment
Amount and (iii) the Initial Earn Out Amount and the Incremental Earn Out
Amount;

 

(g) Indebtedness under Swap Agreements to the extent permitted under Section
7.11;

 

51



--------------------------------------------------------------------------------

(h) Indebtedness of a Subsidiary acquired pursuant to a Permitted Acquisition
(or Indebtedness assumed by the Borrower or any of its Wholly Owned Subsidiaries
pursuant to a Permitted Acquisition as a result of a merger or consolidation or
the acquisition of an asset securing such Indebtedness) or a Franchise
Acquisition Expenditure (the “Permitted Acquired Debt”), so long as (A) such
Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition or Franchise Acquisition
Expenditure and (B) the sum of all such Indebtedness under this clause (h) shall
not exceed an aggregate principal amount of $10,000,000 at any one time
outstanding;

 

(i) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within five Business Days of its incurrence;

 

(j) without duplication, Indebtedness permitted as Investments pursuant to
Section 7.8;

 

(k) Indebtedness with respect to workmen’s compensation claims, self-insurance,
performance bonds, surety bonds, appeal bonds or other similar bonds required in
the ordinary course of business that do not result in a Default or an Event of
Default;

 

(l) Indebtedness of the Borrower or any of its Subsidiaries consisting of (i)
the financing of insurance premiums in the ordinary course of business or (ii)
take-or-pay obligations contained in supply arrangements entered into in the
ordinary course of business and on a basis consistent with past practice;

 

(m) Guarantee Obligations with respect to (i) financing arrangements of
franchises to enable the purchase of educational materials and other equipment
from the Loan Parties in an aggregate principal amount not to exceed $3,000,000
at any one time outstanding, (ii) a line of credit for SLC National Advertising
Fund, Inc. in an aggregate principal amount not to exceed $3,000,000 at any one
time outstanding used to fund advertising expenses for the benefit of the
Borrower and its franchises and (iii) financing arrangements of existing
territory franchises to enable the establishment of additional locations within
the same territory in an aggregate principal amount not to exceed $5,000,000 at
any one time outstanding;

 

(n) Indebtedness of the Borrower or any of its Subsidiaries consisting of the
deferred purchase price of a franchise useful in the business of the Borrower or
any of its Subsidiaries, so long as such Indebtedness is incurred with respect
to the Franchise Acquisition Expenditures permitted pursuant to Section 7.7(c);
and

 

(o) additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
$20,000,000 at any one time outstanding.

 

In the event that any item of Indebtedness meets more than one of the categories
set forth above, the Borrower may classify such item of Indebtedness and only be
required to include the amount and type of such Indebtedness in one or more of
such clauses, at its election.

 

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

 

(a) Liens for taxes and other governmental charges not yet due or that are being
contested in good faith by appropriate proceedings, provided that adequate
reserves with respect thereto are maintained on the books of the Borrower or its
Subsidiaries, as the case may be, in conformity with GAAP;

 

52



--------------------------------------------------------------------------------

(b) carriers’, warehousemen’s, landlords’, mechanics’, materialmen’s,
repairmen’s or other like Liens on property of the Borrower or any of its
Subsidiaries arising in the ordinary course of business that either (i) do not
in the aggregate materially detract from the value of such property or
materially impair the use thereof in the business operations of the Borrower or
any of its Subsidiaries or (ii) are being contested in good faith by appropriate
proceedings;

 

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

 

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds or deposits and other obligations of a like nature incurred in
the ordinary course of business;

 

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;

 

(f) Liens in existence on the Closing Date listed on Schedule 7.3(f), and
renewals and extensions thereof, provided that no such Lien is spread to cover
any additional property after the Closing Date and that the amount of
Indebtedness secured thereby is not increased;

 

(g) Liens securing Indebtedness of the Borrower or any other Subsidiary incurred
pursuant to Section 7.2(e) to finance the acquisition of fixed or capital assets
or to refinance such Indebtedness, provided that (i) such Liens shall be created
within 90 days after the acquisition of such fixed or capital assets or at the
time of such refinancing, (ii) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness (or securing such
Indebtedness being refinanced) and proceeds and replacements thereof and (iii)
the principal amount of Indebtedness secured thereby is not increased (in the
case of a refinancing);

 

(h) Liens created pursuant to the Loan Documents;

 

(i) any interest or title of a lessor, licensor or sublessor under any lease,
license or sublease entered into by the Borrower or any other Subsidiary in the
ordinary course of its business and covering only the assets so leased, licensed
or subleased;

 

(j) [Intentionally omitted];

 

(k) Liens arising from judgments, decrees, awards or attachments in
circumstances not constituting an Event of Default;

 

(l) Liens on property or assets acquired pursuant to a Permitted Acquisition, or
on property or assets of a Subsidiary of the Borrower in existence at the time
such Subsidiary is acquired pursuant to a Permitted Acquisition, and extensions
and renewals thereof; provided that (i) any Indebtedness that is secured by such
Liens is permitted to exist under Section 7.2(h) and (ii) such Liens are not
incurred in connection with, or in contemplation or anticipation of, such
Permitted Acquisition and do not attach to any asset of the Borrower or any of
its Subsidiaries;

 

53



--------------------------------------------------------------------------------

(m) Liens arising out of any conditional sale, title retention, consignment or
other similar arrangements for the sale of goods entered into by the Borrower or
any of its Subsidiaries in the ordinary course of business to the extent such
Liens do not attach to any assets other than the goods subject to such
arrangements;

 

(n) Liens pursuant to insurance premium financing arrangements securing
insurance proceeds solely to the extent of such premiums;

 

(o) Liens (i) incurred in the ordinary course of business in connection with the
purchase or shipping of goods or assets (or the related assets and proceeds
thereof), which Liens are in favor of the seller or shipper of such goods or
assets and only attached to such goods or assets, and (ii) in favor of customs
and revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods;

 

(p) Liens in favor of collecting banks having a right of setoff, revocation,
refund or chargeback with respect to money or instruments of the Borrower or any
of its Subsidiaries on deposits with or in possession of such banks, other than
relating to Indebtedness;

 

(q) Liens on Unrestricted Proceeds and the assets acquired by or with
Unrestricted Proceeds;

 

(r) Liens on the assets of Foreign Subsidiaries in connection with financing
arrangements for their benefit that are not otherwise prohibited under this
Agreement; and

 

(s) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrower and all
Subsidiaries) $2,000,000 at any one time.

 

7.4 Fundamental Changes. Other than with respect to the assets or the Capital
Stock of the German Subsidiaries and Ivy West, or property acquired with
Unrestricted Proceeds, enter into any merger, consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

 

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any Wholly Owned Subsidiary Guarantor (provided
that the Wholly Owned Subsidiary Guarantor shall be the continuing or surviving
corporation);

 

(b) any Subsidiary of the Borrower may Dispose of any or all of its assets (i)
to the Borrower or any Wholly Owned Subsidiary Guarantor (upon voluntary
liquidation or otherwise) or (ii) pursuant to a Disposition permitted by Section
7.5;

 

(c) the Borrower may Dispose any of its assets (other than all or a material
portion thereof) to any Wholly Owned Subsidiary Guarantor;

 

(d) any Investment expressly permitted by Section 7.8 may be structured as a
merger, consolidation or amalgamation; and

 

(e) any Foreign Subsidiary may (i) be merged or consolidated with or into any
other Foreign Subsidiary, or (ii) Dispose of any or all of its assets to any
other Foreign Subsidiary.

 

54



--------------------------------------------------------------------------------

7.5 Disposition of Property. Other than with respect to the assets or the
Capital Stock of the German Subsidiaries and Ivy West, or property acquired with
Unrestricted Proceeds, Dispose of any of its property, whether now owned or
hereafter acquired, or, in the case of any Subsidiary, issue or sell any shares
of such Subsidiary’s Capital Stock to any Person, except:

 

(a) the Disposition of obsolete or worn out property in the ordinary course of
business;

 

(b) the sale of inventory in the ordinary course of business;

 

(c) Dispositions permitted by Section 7.4(a), Section 7.4(b)(i), Section 7.4(c)
and Section 7.4(e);

 

(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Wholly Owned Subsidiary Guarantor or the sale or issuance of the Capital
Stock of eSylvan pursuant to existing agreements or arrangements relating to
franchisees;

 

(e) the Disposition of cash or Cash Equivalents in the ordinary course of
business;

 

(f) the license, as either licensor or licensee, of patents, trademarks,
copyrights and know-how to or from third Persons or any Group Member in the
ordinary course of business;

 

(g) the Disposition of surplus property or property that is no longer used or
useful in the business of the Borrower or its Subsidiaries;

 

(h) the Disposition of property, plant or equipment other than in the ordinary
course of business to the extent that such property is exchanged for credit
against the purchase price of similar property, plant or equipment used or
useful in a permitted business or the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such property, plant or
equipment used or useful in the business operations of the Loan Parties;

 

(i) the Disposition of all or substantially all of the assets or all of the
Capital Stock of any franchise acquired by the Borrower in accordance with
Section 7.8(p); and

 

(j) the Disposition of other property having a fair market value not to exceed
$2,000,000 in the aggregate for any fiscal year of the Borrower.

 

To the extent the Required Lenders waive the provisions of this Section 7.5 with
respect to the sale or other disposition of any Collateral, or any Collateral is
sold or otherwise disposed of as permitted by this Section 7.5, such Collateral
(unless transferred to the Borrower or a Subsidiary Guarantor) shall (except as
otherwise provided above) be sold or otherwise disposed of free and clear of the
Liens created by the Loan Documents and the Administrative Agent shall take such
actions (including, without limitation, directing any collateral agent to take
such actions) as are appropriate in connection therewith to release any such
Lien.

 

7.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any of Holdings, the Borrower or their respective
Subsidiaries, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of the Borrower or any of its Subsidiaries, as the
case may be (collectively, “Restricted Payments”), except that:

 

(a) any Subsidiary may make Restricted Payments to the Borrower or any Wholly
Owned Subsidiary Guarantor;

 

55



--------------------------------------------------------------------------------

(b) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may pay dividends to Holdings
to permit Holdings to (i) purchase Holdings’ common stock or common stock
options from present or former officers or employees of any of Holdings or its
Subsidiaries upon the death, disability or termination of employment of such
officer or employee or pursuant to the terms of any stock option plan or like
agreement, provided, that the aggregate amount of payments under this clause (i)
after the Closing Date (net of any proceeds received by Holdings and contributed
to the Borrower after the Closing Date in connection with resales of any common
stock or common stock options so purchased) shall not exceed $2,500,000 and (ii)
pay management fees expressly permitted by the last sentence of Section 7.9;

 

(c) the Borrower may pay dividends to Holdings to permit Holdings to (i) pay
corporate overhead expenses incurred in the ordinary course of business not to
exceed $2,000,000 in any fiscal year and (ii) pay any taxes or other
governmental charges that are due and payable by Holdings as part of a
consolidated group that includes the operations of the Borrower;

 

(d) any Group Member may make Restricted Payments from Unrestricted Proceeds;
and

 

(e) any Subsidiary of the Borrower that is not a Wholly Owned Subsidiary may
make Restricted Payments on a pro rata basis to its minority shareholders.

 

7.7 Capital Expenditures. Make or commit to make any Capital Expenditure,
Product Development Expenditure, Franchise Acquisition Expenditure or New Center
Expenditures, except (a) Capital Expenditures (excluding Capital Expenditures
referred to in clauses (b) and (c) of this Section) of the Borrower and its
Subsidiaries in the ordinary course of business not exceeding $10,000,000 for
each fiscal year of the Borrower, (b) Product Development Expenditures of the
Borrower and its Subsidiaries not exceeding $7,500,000 for each fiscal year of
the Borrower and (c) Franchise Acquisition Expenditures and New Center
Expenditures of the Borrower and its Subsidiaries not exceeding $20,000,000 for
each fiscal year of the Borrower; provided, that (i) any such amount referred to
in Section 7.7(a) and (b) above, if not so expended in the fiscal year for which
it is permitted, may be carried over for expenditure in the next succeeding
fiscal year (but solely in such immediately succeeding fiscal year) and any
Capital Expenditures or Product Development Expenditures, as the case may be, in
such next succeeding fiscal year shall respectively be deemed made first in
respect of such carried over amounts and (ii) any such amount referred to in
Section 7.7(c) above, if not so expended in the fiscal year for which it is
permitted, may be carried over in an amount not to exceed $5,000,000 for
expenditure in the next succeeding fiscal year (but solely in such immediately
succeeding fiscal year) and any Franchise Acquisition Expenditures and New
Center Expenditures in such next succeeding fiscal year shall be deemed made
first in respect of such carried over amount. Notwithstanding the foregoing, the
Borrower and its Subsidiaries shall be permitted to make any Franchise
Acquisition Expenditure and any New Center Expenditure without limitation on the
amount of any Franchise Acquisition Expenditure or New Center Expenditure,
individually or in the aggregate, in the event that, after giving effect to such
Franchise Acquisition Expenditure or such New Center Expenditure on the date of
such expenditure, (A) the Consolidated Leverage Ratio is within at least 0.25%
of the current prevailing Consolidated Leverage Ratio, (B) the Consolidated
Leverage Ratio is equal or less than 3.25:1.00 as of the last day of the most
recently completed period of four fiscal quarters for which financial statements
are available, and (C) availability under Section 2.4 hereof shall be at least
$15,000,000.

 

7.8 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any Person (all of the
foregoing, “Investments”), except:

 

(a) extensions of trade credit or the holding of receivables in the ordinary
course of business;

 

56



--------------------------------------------------------------------------------

(b) investments in cash and Cash Equivalents;

 

(c) Guarantee Obligations permitted by Section 7.2;

 

(d) loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $1,000,000 at any one time
outstanding;

 

(e) Permitted Acquisitions (including any Investments owned by a Person acquired
in a Permitted Acquisition), provided that any earn out to be paid in respect of
any Permitted Acquisition shall not be paid during the occurrence and
continuance of a Default or Event of Default;

 

(f) Investments in assets (including any franchise) useful in the business of
the Borrower and its Subsidiaries made by the Borrower or any of its
Subsidiaries with the proceeds of any Reinvestment Deferred Amount;

 

(g) (i) intercompany Investments by any Group Member in the Borrower or any
Person that, prior to such investment, is a Wholly Owned Subsidiary Guarantor,
(ii) intercompany Investments among Foreign Subsidiaries and (iii) Investments
by any Group Member (other than Foreign Subsidiaries) in a Foreign Subsidiary or
a Subsidiary that is not a Wholly Owned Subsidiary Guarantor in an aggregate
amount not to exceed $5,000,000 after the Closing Date after giving effect to
returns on such investments, whether as interest, principal, dividends,
distributions, proceeds or otherwise;

 

(h) [Intentionally omitted];

 

(i) Investments with Unrestricted Proceeds;

 

(j) Franchise Acquisition Expenditures and New Center Expenditures permitted by
Section 7.7(c) of the Borrower and its Subsidiaries not exceeding $20,000,000
for each fiscal year of the Borrower; provided that such amount, if not so
expended in the fiscal year for which it is permitted, may be carried over in an
amount not to exceed $5,000,000 for expenditure in the next succeeding fiscal
year (but solely in such immediately succeeding fiscal year) and any Franchise
Acquisition Expenditures and New Center Expenditures in such next succeeding
fiscal year shall be deemed made first in respect of such carried over amount.
Notwithstanding the foregoing, the Borrower and its Subsidiaries shall be
permitted to make any Franchise Acquisition Expenditure and any New Center
Expenditure without limitation on the amount of any Franchise Acquisition
Expenditure or New Center Expenditure, individually or in the aggregate, in the
event that on the date of such expenditure, after giving effect to such
Franchise Acquisition Expenditure or such New Center Expenditure, (A) the
Consolidated Leverage Ratio is within at least 0.25% of the current prevailing
Consolidated Leverage Ratio, (B) the Consolidated Leverage Ratio is equal or
less than 3.25:1.00 as of the last day of the most recently completed period of
four fiscal quarters for which financial statements are available, and (C)
availability under Section 2.4 hereof shall be at least $15,000,000;

 

(k) Investments (including Indebtedness obligations and Capital Stock) received
in connection with the bankruptcy or reorganization of suppliers and customers
and in settlement of delinquent obligations of, and other disputes with,
customers and suppliers arising in the ordinary course of business;

 

57



--------------------------------------------------------------------------------

(l) Swap Agreements entered into in compliance with Section 7.2 shall be
permitted;

 

(m) the Borrower and its Subsidiaries may own the Capital Stock of their
respective Subsidiaries created or acquired in accordance with the terms of this
Agreement;

 

(n) without duplication, Investments permitted as Capital Expenditures pursuant
to Section 7.7;

 

(o) Investments made by the Borrower or any of its Subsidiaries, solely with
proceeds that have been contributed or paid to Holdings or any of its
Subsidiaries from the Permitted Investors and other holders (or Affiliates
thereof) of Capital Stock of Holdings on the Closing Date for the purpose of
making an Investment identified in a notice to the Administrative Agent on or
prior to the date that such capital contribution or equity issuance is made;

 

(p) acquisitions of all or substantially all of the assets or all of the Capital
Stock of any franchise which Borrower or any of its Domestic Subsidiaries in
good faith intends to sell within 120 days after such acquisition; and

 

(q) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries in an aggregate amount
not to exceed $3,000,000 at any time outstanding (initially valued at cost, but
net of any return on such Investment, whether as interest, principal, dividends,
distributions, proceeds or otherwise).

 

7.9 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than Holdings, the Borrower or any Domestic Subsidiary) unless such
transaction is (a) not otherwise prohibited under this Agreement, and (b) upon
terms no less favorable to Holdings, the Borrower or any of their respective
Subsidiaries, as the case may be, than it would obtain in a comparable arm’s
length transaction with a Person that is not an Affiliate; provided that the
following shall in any event be permitted under this Section 7.9: (i) provided
that no Default or Event of Default has occurred and is continuing or would
result therefrom, the payment of management fees to the Permitted Investor on a
quarterly basis in an aggregate amount not to exceed $125,000 each fiscal
quarter and the reimbursement of the Permitted Investor for reasonable
out-of-pocket expenses incurred in connection with performing management
services to Holdings and its Subsidiaries, (ii) so long as no Default or Event
of Default is then in existence or would result therefrom, the payment to the
Permitted Investor of merger advisory fees for each Permitted Acquisition in an
amount not to exceed 1% of the fair market value of the business or assets
acquired pursuant to such Permitted Acquisition (determined in good faith by
senior management of Holdings), (iii) customary fees to, and indemnifications
of, non-officer directors of Holdings and its Subsidiaries, (iv) employment
arrangements with respect to the procurement of services with the officers and
employees of Holdings or any of its Subsidiaries in the ordinary course of
business, (v) transactions with Unrestricted Proceeds, (vi) any Permitted
Acquisition and the consummation of the transactions in connection therewith,
(vii) transactions to the extent permitted under Section 7.6 and (viii)
transactions permitted with respect to Foreign Subsidiaries and franchisees
under Sections 7.2(b)-(d), 7.2(m), 7.4, 7.5(d), 7.5(f), 7.8(c)-(d), 7.8(g)-(i),
7.8(m) and 7.8(o)-(p).

 

7.10 Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by the Borrower or any of its Subsidiaries of real or personal
property that has been or is to be

 

58



--------------------------------------------------------------------------------

sold or transferred by the Borrower or such Subsidiary to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of the Borrower or such
Subsidiary.

 

7.11 Swap Agreements. Enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Capital Stock) and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Subsidiary.

 

7.12 Changes in Fiscal Periods. Permit the fiscal year of the Borrower or any of
its Subsidiaries to end on a day other than December 31 or change the Borrower’s
or any of its Subsidiaries’ method of determining fiscal quarters.

 

7.13 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of the Borrower or any of its
Subsidiaries (other than with respect to any Unrestricted Proceeds or any
property or revenues obtained with such Unrestricted Proceeds) to create, incur,
assume or suffer to exist any Lien upon any of its property or revenues, whether
now owned or hereafter acquired in favor of the Administrative Agent for the
benefit of the Secured Parties, other than (a) any Requirement of Law, this
Agreement and the other Loan Documents, (b) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby), (c) agreements evidencing Indebtedness permitted under
Sections 7.2(d) and (e) or Liens permitted under Sections 7.3(f), (g) and (l) to
the extent such agreements relate only to Liens on the property or revenues
subject to the aforementioned provisions, (d) agreements containing customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of the Borrower or any of its Subsidiaries entered into in
the ordinary course of business, (e) agreements containing customary provisions
restricting assignment of any contract entered into by the Borrower or any of
its Subsidiaries in the ordinary course of business, (f) any agreement or
instrument governing Permitted Acquired Debt, which encumbrance or restriction
is not applicable to any Person or the properties or assets of any Person, other
than the Person or the properties or assets of the Person acquired pursuant to
the respective Permitted Acquisition and so long as the respective encumbrances
or restrictions were not created (or made more restrictive) in connection with
or in anticipation of the respective Permitted Acquisition, (g) agreements
containing customary provisions restricting the assignment of licensing
agreements, management agreements or franchise agreements entered into by the
Borrower or any of its Subsidiaries in the ordinary course of business, (h)
agreements containing restrictions applicable to any joint venture that is a
Subsidiary existing at the time of the acquisition thereof as a result of an
Investment pursuant to Section 7.8 and similar restrictions relating to eSylvan,
(i) agreements containing any restriction or encumbrance with respect to a
Subsidiary imposed pursuant to an agreement that has been entered into for the
sale or disposition of all or substantially all of the capital stock or assets
of such Subsidiary, so long as such sale or disposition of all or substantially
all of the capital stock or assets of such Subsidiary is permitted under this
Agreement, (j) agreements containing restrictions on the transfer of any asset
pending the close of the sale of such asset so long as such sale is permitted
under this Agreement and (k) agreements containing restrictions with respect to
Foreign Subsidiaries in connection with financing arrangements for their benefit
that are not otherwise prohibited under this Agreement.

 

7.14 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of the Borrower (other than with respect to any Unrestricted
Proceeds or any property or revenues obtained with such Unrestricted Proceeds)
to (a) make Restricted Payments in respect of any Capital Stock of such

 

59



--------------------------------------------------------------------------------

Subsidiary held by, or pay any Indebtedness owed to, the Borrower or any other
Subsidiary of the Borrower, (b) make loans or advances to, or other Investments
in, the Borrower or any other Subsidiary of the Borrower or (c) transfer any of
its assets to the Borrower or any other Subsidiary of the Borrower, except, in
each case, for such encumbrances or restrictions existing under or by reason of
(i) any restrictions imposed by any Requirement of Law or existing under the
Loan Documents and, (ii) any restrictions with respect to a Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such
Subsidiary so long as such Disposition is permitted under this Agreement, (iii)
customary net worth provisions contained in real property leases entered into by
the Borrower or any of its Subsidiaries so long as such net worth provisions
could not reasonably be expected to impair materially the ability of the
Borrower and its Subsidiaries to meet their ongoing obligations under this
Agreement or any of the other Loan Documents, (iv) restrictions contained in
agreements referenced in Sections 7.13(b) through (h) and 7.13(j) so long as
such restrictions could not reasonably be expected to impair the ability of the
Borrower or its Subsidiaries to meet their on going obligation (including those
under this Agreement and the other Loan Documents), and (v) any restriction with
respect to Foreign Subsidiaries in connection with financing arrangements for
their benefit that are not otherwise prohibited under this Agreement.

 

7.15 Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related or complementary thereto.

 

7.16 Amendments to Acquisition Documents. (a) Amend, supplement or otherwise
modify (pursuant to a waiver or otherwise) the terms and conditions of the
indemnities and licenses furnished to the Borrower or any of its Subsidiaries
pursuant to the Acquisition Documentation such that after giving effect thereto
such indemnities or licenses shall be materially less favorable to the interests
of the Loan Parties or the Lenders with respect thereto or (b) otherwise amend,
supplement or otherwise modify the terms and conditions of the Acquisition
Documentation or any such other documents except for any such amendment,
supplement or modification that could not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 8. EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a) the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any
Reimbursement Obligations or any interest on any Loan or Reimbursement
Obligation, or any other amount payable hereunder or under any other Loan
Document, within five days after any such interest or other amount becomes due
in accordance with the terms hereof; or

 

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

 

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to the
Borrower only), Section 6.7(a) or Section 7 of this Agreement or Sections 5.6(b)
of the Guarantee and Collateral Agreement; or

 

60



--------------------------------------------------------------------------------

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

 

(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation in respect of Indebtedness,
but excluding the Loans) on the scheduled or original due date with respect
thereto; or (ii) default in making any payment of any interest on any such
Indebtedness beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $5,000,000 at any one time;
or

 

(f) (i) any of Holdings, the Borrower or any of their Significant Members, or
any group of Subsidiaries of the Borrower that, taken together, would constitute
a Significant Member, shall commence any case, proceeding or other action (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any of Holdings, the Borrower or any of their
Significant Members, or any group of Subsidiaries of the Borrower that, taken
together, would constitute a Significant Member, shall make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against any
of Holdings, the Borrower or any of their Significant Members, or any group of
Subsidiaries of the Borrower that, taken together, would constitute a
Significant Member, any case, proceeding or other action of a nature referred to
in clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against any
of Holdings, the Borrower or any of their Significant Members, or any group of
Subsidiaries of the Borrower that, taken together, would constitute a
Significant Member, any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any of Holdings,
the Borrower or any of their Significant Members, or any group of Subsidiaries
of the Borrower that, taken together, would constitute a Significant Member,
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)
above; or (v) any of Holdings, the Borrower or any of their Significant Members,
or any group of Subsidiaries of the Borrower that, taken together, would
constitute a Significant Member, shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or

 

61



--------------------------------------------------------------------------------

(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of any Group Member or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) any Group
Member or any Commonly Controlled Entity shall, or in the reasonable opinion of
the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, could reasonably be
expected to have a Material Adverse Effect; or

 

(h) one or more judgments or decrees shall be entered against any of Holdings,
the Borrower or any of their Significant Members, or any group of Subsidiaries
of the Borrower that, taken together, would constitute a Significant Member,
involving in the aggregate a liability (not paid or fully covered by insurance,
subject to deductibles) of $5,000,000 or more, and all such judgments or decrees
shall not have been vacated, discharged, stayed or bonded pending appeal within
60 days from the entry thereof; or

 

(i) any of the Security Documents shall cease, for any reason, to be in full
force and effect (unless in accordance with its terms), or any Loan Party or any
Affiliate of any Loan Party shall so assert, or any Lien created by any of the
Security Documents shall cease to be enforceable and of the same effect and
priority purported to be created thereby (except as provided in the Loan
Documents); or

 

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect (unless in
accordance with its terms) or any Loan Party or any Affiliate of any Loan Party
shall so assert; or

 

(k) (i) any Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934, as in effect on the Closing Date), other
than the Permitted Investors, shall have acquired beneficial ownership of 50% or
more on a fully diluted basis of the voting interest in the Capital Stock of
Holdings and the Permitted Investors shall own less than such Person or “group”
on a fully diluted basis of the voting interest in the Capital Stock of
Holdings, (ii) the Board of Directors of Holdings shall cease to consist of a
majority of Continuing Directors, or (iii) Holdings shall cease to own and
control, of record and beneficially, directly, 100% of each class of outstanding
Capital Stock of the Borrower free and clear of all Liens (except Liens created
by the Guarantee and Collateral Agreement); or

 

(l) Holdings shall (i) conduct, transact or otherwise engage in, or commit to
conduct, transact or otherwise engage in, any business or operations other than
those incidental to its ownership of the Capital Stock of the Borrower, (ii)
incur, create, assume or suffer to exist any Indebtedness, except (x)
nonconsensual obligations imposed by operation of law, (y) obligations

 

62



--------------------------------------------------------------------------------

pursuant to the Loan Documents to which it is a party and (z) obligations with
respect to its Capital Stock (including obligations arising in connection with
transactions relating to or resulting from the sale or issuance of its Capital
Stock) and obligations related or incidental to the ownership of Capital Stock
of the Borrower, or (iii) own, lease, manage or otherwise operate any properties
or assets (including cash (other than cash received in connection with dividends
paid by the Borrower in accordance with Section 7.6 pending application in the
manner contemplated by said Section and cash received from capital contributions
or sales of its Capital Stock) and cash equivalents) other than the ownership of
shares of Capital Stock of the Borrower;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Revolving Commitments to be terminated forthwith, whereupon the Revolving
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit. Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrower hereunder and
under the other Loan Documents. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrower hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower (or such other Person
as may be lawfully entitled thereto). Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

 

SECTION 9. THE ADMINISTRATIVE AGENT

 

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein or in the other Loan Documents, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

 

63



--------------------------------------------------------------------------------

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

 

9.3 Exculpatory Provisions. Neither the Administrative Agent nor any of its
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

 

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy or
electronic mail message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to Holdings or the Borrower), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent may
deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or, if so specified by this Agreement, all
Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

 

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender, Holdings or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default” or unless the
Default or Event of Default results from any default in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders. In the event that the Administrative Agent receives
such a notice or in the event of any such Default or Event of Default in
payment, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

 

64



--------------------------------------------------------------------------------

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Administrative Agent nor any of its respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by the Administrative Agent to any Lender. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
the Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any affiliate of a Loan Party that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

 

9.7 Indemnification. The Lenders agree to indemnify the Administrative Agent in
its capacity as such (to the extent not reimbursed by Holdings or the Borrower
and without limiting the obligation of Holdings or the Borrower to do so),
according to its Aggregate Exposure Percentage in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, in accordance with its Aggregate Exposure
Percentage immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of, the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the
Administrative Agent’s gross negligence or willful misconduct. The agreements in
this Section shall survive the payment of the Loans and all other amounts
payable hereunder.

 

9.8 Administrative Agent in Its Individual Capacity. The Administrative Agent
and its affiliates may make loans to, accept deposits from and generally engage
in any kind of business with any Loan Party as though it were not an
Administrative Agent. With respect to its Loans made or renewed by it and with
respect to any Letter of Credit issued or participated in by it, the
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any Lender and may exercise the same as though
it were not an Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.

 

65



--------------------------------------------------------------------------------

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

 

9.10 Documentation Agent. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, the
Documentation Agent shall not have any duties or responsibilities, nor shall the
Documentation Agent have or be deemed to have any fiduciary relationship with
any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Documents or otherwise exist against the Documentation Agent.

 

SECTION 10. MISCELLANEOUS

 

10.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) reduce or forgive the principal amount or
extend the final scheduled date of maturity of any Loan, extend the scheduled
date of any amortization payment in respect of any Amended Term Loan, reduce or
forgive the amount or stated rate of any interest, fee or other amount payable
hereunder (except (x) in connection with the waiver of applicability of any
post-default increase in interest rates (which waiver shall be effective with
the consent of the Majority Facility Lenders of each adversely affected
Facility) and (y) that any amendment or modification of defined terms used in
the financial covenants in this Agreement shall not constitute a reduction in
the rate of interest, fees or other amount for purposes of this clause (i)) or
extend the scheduled date of any payment thereof, increase the amount or extend
the expiration date of any Lender’s Commitment or reinstate any Commitment
terminated pursuant to Section 8 hereof, in each case without the written
consent of each Lender directly affected thereby; (ii) eliminate or reduce the
voting rights of any Lender under this Section 10.1 without

 

66



--------------------------------------------------------------------------------

the written consent of such Lender (it being understood that increases in the
Obligations shall not be deemed to reduce voting rights); (iii) reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release any material portion
of the Collateral or release any material portion of Holdings and the Subsidiary
Guarantors from their obligations under the Guarantee and Collateral Agreement,
in each case without the written consent of all Lenders (except with respect to
a sale, transfer or other disposition of such Collateral or the Capital Stock of
any such Subsidiary Guarantor that is permitted under this Agreement); (iv)
amend, modify or waive any provision of Section 2.15(a), (b) or (c) without the
written consent of all Lenders in respect of each Facility affected thereby; (v)
reduce the percentage specified in the definition of Majority Facility Lenders
with respect to any Facility without the written consent of all Lenders under
such Facility; (vi) amend, modify or waive any provision of Section 9 without
the written consent of the Administrative Agent; (vii) amend, modify or waive
any provision of Section 3 without the written consent of the Issuing Lender;
(viii) amend any provision requiring the consent of all Lenders without the
consent of all Lenders; (ix) waive any failure to comply with Section 5.2
without the consent of the Majority Facility Lenders in respect of the
applicable Facility; or (x) amend, modify or waive any provision of Section 6.5
of the Guarantee and Collateral Agreement without the consent of all Lenders.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Loan Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Amended Term Loans and Revolving Extensions of Credit and the accrued
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders and Majority Facility Lenders.

 

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy)
(unless otherwise specifically permitted in this Agreement), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered, or three Business Days after being deposited in the mail,
postage prepaid, or, in the case of telecopy or telephone notice, when received,
addressed as follows in the case of the Borrower (with a copy to Holdings) and
the Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

Borrower:    Educate Operating Company, LLC      1001 Fleet Street     
Baltimore, Maryland 21202      Attention: Kevin Shaffer      Telecopy: (410)
843-2139      Telephone: (410) 843-6848 With a copy to:    Educate, Inc.     
1001 Fleet Street      Baltimore, Maryland 21202      Attention: C. Alan
Schroeder, Esquire      Telecopy: (410) 842-2139      Telephone: (410) 843-8837

 

67



--------------------------------------------------------------------------------

Administrative Agent:    JPMorgan Chase Bank, N.A.      270 Park Avenue      New
York, New York 10017      Attention: Kathryn Duncan      Telecopy: (212)
270-6637      Telephone: (212) 270-5808

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

 

10.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Administrative Agent for all its out-of-pocket costs and expenses incurred
in connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of outside counsel
to the Administrative Agent and filing and recording fees and expenses, with
statements with respect to the foregoing to be submitted to the Borrower prior
to the Restatement Effective Date (in the case of amounts to be paid on the
Restatement Effective Date) and from time to time thereafter on a quarterly
basis or such other periodic basis as the Administrative Agent shall deem
appropriate, (b) to pay or reimburse each Lender and the Administrative Agent
for all its costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the fees and disbursements of one outside
counsel for the Lenders and the Administrative Agent, as designated by the
Administrative Agent, the allocated fees and expenses of in-house counsel to
each Lender (such fees and expenses of any in-house counsel to be reasonable,
documented and comparable to those of in-house

 

68



--------------------------------------------------------------------------------

counsel to other Lenders) and the fees and disbursements of separate outside
counsel for the Administrative Agent in the event that a conflict or potential
conflict (based on the advice of counsel to the Administrative Agent) exists
between the Lenders and Administrative Agent, (c) to pay, indemnify, and hold
each Lender and the Administrative Agent harmless from, any and all recording
and filing fees and any and all liabilities with respect to, or resulting from
any delay in paying, stamp, excise and other taxes, if any, that may be payable
or determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, and (d) to pay, indemnify, and hold each Lender and the
Administrative Agent and their respective officers, directors, employees,
affiliates, agents, controlling persons, trustees and advisors (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of any Group Member or any of the Properties and the reasonable
fees and expenses of legal counsel in connection with claims, actions or
proceedings by any Indemnitee against any Loan Party under any Loan Document
(all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee. Without limiting the foregoing, and to
the extent permitted by applicable law, the Borrower agrees not to assert and to
cause Holdings and its Subsidiaries not to assert, and hereby waives and agrees
to cause Holdings and its Subsidiaries to waive, all rights for contribution or
any other rights of recovery with respect to all claims, demands, penalties,
fines, liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee. All amounts due under this Section
10.5 shall be payable promptly after written demand therefor. Statements payable
by the Borrower pursuant to this Section 10.5 shall be submitted to Kevin
Shaffer (Telephone No. (410) 843-6848; Telecopy No. (410) 843-2139), at the
address of the Borrower set forth in Section 10.2, or to such other Person or
address as may be hereafter designated by the Borrower in a written notice to
the Administrative Agent. The agreements in this Section 10.5 shall survive
repayment of the Loans and all other amounts payable hereunder.

 

10.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

 

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

 

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default has occurred and is continuing, any
other Person;

 

69



--------------------------------------------------------------------------------

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Amended
Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(C) the Issuing Lender, provided that no consent of the Issuing Lender shall be
required for an assignment of all or any portion of a Amended Term Loan.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 unless each of the Borrower and the Administrative Agent otherwise
consents, provided that (1) no such consent of the Borrower shall be required if
an Event of Default under Section 8(a) or (f) has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
affiliates or Approved Funds, if any;

 

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which fee need not be paid in the case of any
assignment to an Affiliate of an assigning Lender or to an Approved Fund); and

 

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

 

For the purposes of this Section 10.6, the term “Approved Fund” means any Person
(other than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.16,
2.17, 2.18 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of,

 

70



--------------------------------------------------------------------------------

and principal amount of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Lender and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Issuing Lender and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.16, 2.17 and 2.18 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.7(b) as though it were a Lender, provided such
Participant shall be subject to Section 10.7(a) as though it were a Lender.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.16 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. Any Participant that is a Non-U.S. Lender shall not be entitled
to the benefits of Section 2.17 unless such Participant complies with Section
2.17(d).

 

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation (i) any pledge or assignment to secure
obligations to a Federal Reserve Bank, and (ii) in the case of any Lender that
is a Fund, any pledge or assignment to any holders of obligations owed, or
securities issued, by such Lender to any trustee for, or any other
representative of, such holders; and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

 

71



--------------------------------------------------------------------------------

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

 

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b). Each of the Borrower, each Lender and
the Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

 

10.7 Adjustments; Set-off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility, if any Lender (a “Benefitted Lender”) shall
receive any payment of all or part of the Obligations owing to it, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in Section
8(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefitted Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefitted
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

 

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to Holdings or the Borrower,
any such notice being expressly waived by Holdings and the Borrower to the
extent permitted by applicable law, upon any amount becoming due and payable by
Holdings or the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of Holdings or the Borrower,
as the case may be. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 

72



--------------------------------------------------------------------------------

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of Holdings, the Borrower, their Subsidiaries, the
Administrative Agent and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.12 Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

 

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

10.13 Acknowledgements. The Borrower hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

 

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Holdings, the Borrower or any of their Subsidiaries
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between Administrative Agent and Lenders, on one
hand, and Holdings, the Borrower and their Subsidiaries, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

 

73



--------------------------------------------------------------------------------

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrower, their Subsidiaries and the Lenders.

 

10.14 Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Secured Party (without
requirement of notice to or consent of any Secured Party except as expressly
required by Section 10.1) to take, and the Administrative Agent shall take or
cause to be taken, any action requested by the Borrower having the effect of
releasing any Collateral or guarantee obligations (i) to the extent necessary to
permit consummation of any transaction not prohibited by any Loan Document or
that has been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.

 

(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of Swap Agreements) shall have been paid in full, the Commitments have been
terminated and no Letters of Credit shall be outstanding, the Collateral shall
be released from the Liens created by the Security Documents, and the Security
Documents and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Loan Party under the Security
Documents shall terminate, all without delivery of any instrument or performance
of any act by any Person.

 

10.15 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan
Party, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section, to any pledgee referred to in Section
10.6(d) or any actual or prospective Transferee or any direct or indirect
counterparty to any Swap Agreement (or any professional advisor to such pledgee
or counterparty), (c) to its employees, directors, trustees, agents, attorneys,
accountants and other professional advisors or those of any of its affiliates,
(d) upon the request or demand of any Governmental Authority, (e) in response to
any order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law, (f) if requested or required to do
so in connection with any litigation or similar proceeding, (g) that has been
publicly disclosed, (h) to the National Association of Insurance Commissioners
or any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender, or (i) in connection
with the exercise of any remedy hereunder or under any other Loan Document.

 

10.16 WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

 

10.17 No Novation. This Agreement does not extinguish the outstanding
indebtedness evidenced by the Existing Credit Agreement or any Loan Documents or
discharge or release any lien or security interest or any other security for the
Loans or other Obligations under the Existing Credit Agreement or any other Loan
Document, all of which liens and security interests shall continue to secure

 

74



--------------------------------------------------------------------------------

the Loans and other Obligations under this Agreement and the other Loan
Documents. Nothing herein contained shall be construed as a substitution or
novation of the original indebtedness or of the instruments securing the same,
which shall remain in full force and effect, except as amended hereby or by
instruments executed concurrently herewith.

 

75



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

EDUCATE OPERATING COMPANY, LLC

By:

 

/s/ Kevin E. Shaffer

--------------------------------------------------------------------------------

Name:

  Kevin E. Shaffer

Title:

  Vice President

 

 

EDUCATE OPERATING COMPANY, LLC

AMENDED AND RESTATED CREDIT AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Administrative Agent and as a Lender

By:

 

/s/ Kathryn A. Duncan

--------------------------------------------------------------------------------

Name:

  Kathryn A. Duncan

Title:

  Vice President

 

 

EDUCATE OPERATING COMPANY, LLC

AMENDED AND RESTATED CREDIT AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

MERRILL LYNCH CAPITAL, a division of Merrill

Lynch Business Financial Services Inc., as

Documentation Agent and as a Lender

By:

 

/s/ Kelli J. O’Connell

--------------------------------------------------------------------------------

Name:

  Kelli J. O’Connell

Title:

  Vice President

 

EDUCATE OPERATING COMPANY, LLC

AMENDED AND RESTATED CREDIT AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

Allied Irish Bank, PLC, as a Lender

By:

 

/s/ Joseph S. Augustini

--------------------------------------------------------------------------------

Name:

  Joseph S. Augustini

Title:

  Vice President

 

AIB Debt Management Ltd, as a Lender

By:

 

/s/ Joseph S. Augustini

--------------------------------------------------------------------------------

Name:

  Joseph S. Augustini

Title:

  Vice President

 

M&T Bank, as a Lender

By:

 

/s/ Theodore K. Oswald

--------------------------------------------------------------------------------

Name:

  Theodore K. Oswald

Title:

  Vice President

 

Antares Capital Corporation, as a Lender

By:

 

/s/ Michael P. King

--------------------------------------------------------------------------------

Name:

  Michael P. King

Title:

  Director

 

JPMorgan Chase Bank, as a trustee of the Antares
Funding Trust created under Trust Agreement dated
as of November 30, 1999, as a Lender

By:

 

/s/ Greg Sheehan

--------------------------------------------------------------------------------

Name:

  Greg Sheehan

Title:

  Vice President

 

Citigroup Financial Products, Inc. By: Antares Asset Management, Inc., Agent as
a
        Lender

By:

 

/s/ Steven J. Robinson

--------------------------------------------------------------------------------

Name:

  Steven J. Robinson

Title:

  Vice President

 

Bank of America, NA., as a Lender

By:

 

/s/ Mary K. Giermek

--------------------------------------------------------------------------------

Name:

  Mary K. Giermek

Title:

  Senior Vice President

 

The Governor and Company of the Bank of Ireland,
as a Lender

By:

 

/s/ (signature unintelligible)

--------------------------------------------------------------------------------

Name:

  (name unintelligible)

Title:

 

(title unintelligible)

--------------------------------------------------------------------------------

 

 

EDUCATE OPERATING COMPANY, LLC

AMENDED AND RESTATED CREDIT AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

Olympic CLO I LTD, as a Lender

By:

 

/s/ John M. Ceaparian

--------------------------------------------------------------------------------

Name:

  John M. Ceaparian

Title:

  Chief Operating Officer, Centre Pacific LLC (Manager)

 

CIT Lending Services Corporation, as a Lender

By:

 

/s/ Michael LaManes

--------------------------------------------------------------------------------

Name:

  Michael LaManes

Title:

  Authorized Signatory

 

CSAM Funding IV, as a Lender

By:

 

/s/ David H. Lerner

--------------------------------------------------------------------------------

Name:

  David H. Lerner

Title:

  Authorized Signatory

 

General Electric Capital Corporation, as a Lender

By:

 

/s/ Robert M. Kadlick

--------------------------------------------------------------------------------

Name:

  Robert M. Kadlick

Title:

  Duly Authorized Signatory

 

GSC Partners CDO Fund IV, Limited, By: GSCP (NJ), L.P., as Collateral Manager,
as a
        Lender

By:

 

/s/ Alexander B. Wright

--------------------------------------------------------------------------------

Name:

  Alexander B. Wright

Title:

  Authorized Signatory

 

1888 Fund, LTD, as a Lender

By:

 

/s/ Kaitlin Trinh

--------------------------------------------------------------------------------

Name:

  Kaitlin Trinh

Title:

  Vice President

 

LFC2 Loan Funding LLC, for itself or as Agent for
LFC2 CFPI Loan Funding LLC, as a Lender

By:

 

/s/ Suzanne Smith

--------------------------------------------------------------------------------

Name:

  Suzanne Smith

Title:

  As Attorney-in-Fact

 

Highland Floating Rate Limited Liability Company,

By: Highland Capital Management, L.P.,

its Investment Advisor, as a Lender

By:

 

/s/ Mark Okada

--------------------------------------------------------------------------------

Name:

  Mark Okada

Title:

  Chief Investment Officer

 

 

EDUCATE OPERATING COMPANY, LLC

AMENDED AND RESTATED CREDIT AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

ING Capital LLC, as a Lender

By:

 

/s/ Khursheed Sorabjee

--------------------------------------------------------------------------------

Name:

  Khursheed Sorabjee

Title:

  Vice President

 

Morgan Stanley Prime Income Trust, as a Lender

By:

 

/s/ Kevin Egan

--------------------------------------------------------------------------------

Name:

  Kevin Egan

Title:

  Executive Director

 

Sankaty Advisors, LLC as Collateral Manager for
Castle Hill I – Ingots, Ltd., as Term lender

By:

 

/s/ Diane J. Exter

--------------------------------------------------------------------------------

Name:

  Diane J. Exter

Title:

  Managing Director, Portfolio Manager

 

Sankaty Advisors, LLC as Collateral Manager for
Avery Point CLO, LTD., as Term lender

By:

 

/s/ Diane J. Exter

--------------------------------------------------------------------------------

Name:

  Diane J. Exter

Title:

  Managing Director, Portfolio Manager

 

Sankaty Advisors, LLC as Collateral Manager for
Race Point CLO, Limited, as Term lender

By:

 

/s/ Diane J. Exter

--------------------------------------------------------------------------------

Name:

  Diane J. Exter

Title:

  Managing Director, Portfolio Manager

 

Sankaty Advisors, LLC as Collateral Manager for
Race Point II CLO, Limited, as Term lender

By:

 

/s/ Diane J. Exter

--------------------------------------------------------------------------------

Name:

  Diane J. Exter

Title:

  Managing Director, Portfolio Manager

 

 

EDUCATE OPERATING COMPANY, LLC

AMENDED AND RESTATED CREDIT AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

Sankaty Advisors, LLC as Collateral Manager for
Prospect Funding I, LLC, as Term lender

By:

 

/s/ Diane J. Exter

--------------------------------------------------------------------------------

Name:

  Diane J. Exter

Title:

  Managing Director, Portfolio Manager

 

Sankaty Advisors, LLC as Collateral Manager for
Castle Hill II – Ingots, Ltd., as Term lender

By:

 

/s/ Diane J. Exter

--------------------------------------------------------------------------------

Name:

  Diane J. Exter

Title:

  Managing Director, Portfolio Manager

 

Sankaty Advisors, LLC as Collateral Manager for
Castle Hill III CLO, Limited, as Term lender

By:

 

/s/ Diane J. Exter

--------------------------------------------------------------------------------

Name:

  Diane J. Exter

Title:

  Managing Director, Portfolio Manager

 

Toronto Dominion (New York), LLC, as a Lender

By:

 

/s/ Masood Fikree

--------------------------------------------------------------------------------

Name:

  Masood Fikree

Title:

  Authorized Signatory

 

Van Kampen Senior Loan Fund By: Van Kampen Asset Management, as a Lender

By:

 

/s/ Brad Langs

--------------------------------------------------------------------------------

Name:

  Brad Langs

Title:

  Executive Director

 

Van Kampen Senior Income Trust By: Van Kampen Asset Management, as a Lender

By:

 

/s/ Brad Langs

--------------------------------------------------------------------------------

Name:

  Brad Langs

Title:

  Executive Director

 

CLO I, Whitehorse I, LTD. By: Whitehorse Capital Partners, L.P. as Collateral
        Manager, as a Lender

By:

 

/s/ Jay Carvell

--------------------------------------------------------------------------------

Name:

  Jay Carvell, CPA

Title:

  Portfolio Manager

 

EDUCATE OPERATING COMPANY, LLC

AMENDED AND RESTATED CREDIT AGREEMENT SIGNATURE PAGE